Exhibit 10.37

 

 

2020 FIFTH AVENUE

 

 

LEASE AGREEMENT

Between

2020 FIFTH AVENUE LLC

as Landlord

and

SWITCH & DATA WA ONE LLC

as Tenant

Dated

October 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.  

LEASE OF TENANT SPACE

     14    2.  

TERM

     14    3.  

BASE RENT AND OTHER CHARGES; SECURITY DEPOSIT

     15    4.  

TAXES – EQUIPMENT; TAXES - OTHER

     18    5.  

PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS

     19    6.  

UTILITIES - ALLOCATION AND CONNECTIVITY; PAYMENTS AND INTERRUPTIONS

     20    7.  

MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY

     22    8.  

CASUALTY EVENTS; TAKINGS

     26    9.  

INSURANCE

     28    10.  

TRANSFERS

     28    11.  

ESTOPPEL CERTIFICATES

     31    12.  

SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS

     31    13.  

SURRENDER OF TENANT SPACE; HOLDING OVER

     32    14.  

WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS

     33    15.  

TENANT DEFAULT

     35    16.  

LANDLORD’S LIABILITY

     37    17.  

TENANT’S SECURITY

     38    18.  

MISCELLANEOUS

     38   

 

EXHIBITS:

EXHIBIT A – LEGAL DESCRIPTION EXHIBIT B – SITE PLAN EXHIBIT C – FLOOR PLANS
EXHIBIT D – PEDESTRIAN ACCESS AND CONDUITS TO WESTIN BUILDING EXHIBIT E –
AGREEMENT FOR PROJECT WORK

 

Exhibit E-1   SCHEDULE OF CRITICAL DATES Exhibit E-2   BASIS OF DESIGN Exhibit
E-3   SCHEDULE OF ITEMS AND COSTS ALLOCATED TO TENANT Exhibit E-4   SCHEDULE OF
PLANS AND SPECIFICATIONS Exhibit E-5   ALLOCATION OF COST SAVINGS Exhibit E-6  
DELAY AND RESOLUTIONS Exhibit E-7   DESCRIPTION OF TENANT’S OWN WORK Exhibit E-8
  MAJOR EQUIPMENT Exhibit E-9   CONTRACTOR RATES Exhibit E-10   MEP
SUBCONTRACTOR RATES Exhibit E-11   TENANT APPROVED SUPPLIERS Exhibit E-12   FCPA
CERTIFICATION FORM Exhibit E-13   COMMISSIONING CRITERIA

EXHIBIT F – RULES AND REGULATIONS

ATTACHMENT F-1 to EXHIBIT F: DRAWING OF TRUCK LOADING AREA



--------------------------------------------------------------------------------

EXHIBIT G – TENANT’S INSURANCE REQUIREMENTS

EXHIBIT H – COMMENCEMENT DATE NOTICE

ATTACHMENT H-1 TO EXHIBIT H: FORM OF COMMISSIONING COMPLETE LETTER

EXHIBIT I - FORM OF LEASE GUARANTY

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2020 FIFTH AVENUE

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is entered into as of the Effective Date (as
set forth in Item 4 of the Basic Lease Information, below), by and between
Landlord (as set forth in Item 1 of the Basic Lease Information, below) and
Tenant (as set forth in Item 2 of the Basic Lease Information, below):

RECITALS

A. Landlord is the owner of the Land (as set forth in Item 14 of the Basic Lease
Information, below). The Land is to be improved by Landlord (under and pursuant
to the terms hereof) with, among other things, the Building (as set forth in
Item 15 of the Basic Lease Information, below).

B. Tenant desires to lease the Property from Landlord, and Landlord desires to
lease the Property to Tenant during the Term (as set forth in Item 5 of the
Basic Lease Information, below).

C. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Lease shall have the meanings set forth in
the “Definitions” section of this Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1.

 

Landlord:

 

2020 Fifth Avenue LLC, a Delaware limited liability company (“Landlord”).

 

Landlord represents that it has been validly formed or incorporated under the
laws of the State of Delaware.

2.

  Tenant:  

Switch & Data WA One LLC, a Delaware limited liability company (“Tenant”).

 

Tenant represents that it has been validly formed or incorporated under the laws
of the State of Delaware.

3.

 

Tenant Addresses:

 

Tenant Address for Notices:

Switch & Data WA One LLC

c/o Equinix, Inc.

Attn: Real Estate

20110 Ashbrook Place, Suite 160

Ashburn, VA 20147

Facsimile No: 703.840.3111

Email: gtodd@equinix.com

 

With a copy to:

 

Switch & Data WA One LLC

Equinix, Inc.

Attn: General Counsel (Real Estate)

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Facsimile No: 650.598.6913

Email: shettema@equinix.com



--------------------------------------------------------------------------------

   

Tenant Address for Invoice of Rent:

Switch & Data WA One LLC

c/o Equinix, Inc.

Attn: Accounts Payable

One Lagoon Drive, 4th Floor

Redwood City, CA 94065

Facsimile No: 650.598.6913

4.

 

Effective Date/Commencement Date:

 

(a)    Effective Date:

 

 

(b)    Commencement Date:

 

 

 

October 13, 2011 (being the latest date of the parties’ execution dates, as set
forth on the signature page of this Lease).

 

Subject to the terms of Section 2.2.2 of the Standard Lease Provisions, the
“Commencement Date” shall be the date on which all of the following four (4)
events have occurred:

 

(i) The Project Work, set forth (and defined) in Exhibit E attached hereto, has
been Substantially Completed (as defined in Exhibit E);

 

(ii) The Commissioning Agent (in conjunction with the applicable contractor(s)
who installed the relevant equipment) has performed the Commissioning (defined
below) of the Data Center Suites’ infrastructure, which condition shall be
deemed to have been satisfied upon Landlord’s receipt of the Commissioning
Complete Letter;

 

(iii) The Westin Suite 350 has been delivered to Tenant in the condition
required by the Westin Suite 350 Lease and Tenant has had sixty (60) days from
the date of such delivery to construct its initial leasehold improvements; and

 

(iv) Landlord has delivered the Tenant Space to Tenant; (Items (i), (ii) and
(iii) being, collectively, the “Commencement Date Conditions”).

 

Upon completion of the Commencement Date Conditions, Landlord shall deliver a
notice to Tenant, substantially in the form attached hereto as Exhibit H (the
“Commencement Date Notice”), memorializing Landlord’s delivery of the Tenant
Space to Tenant and confirming the actual Commencement Date, and, if applicable,
confirm the Deemed Commencement Date.

5.   Term:  

Approximately one hundred eighty (180) full calendar months (commencing on the
Commencement Date and expiring on the last day of the one hundred eightieth
(180th) full calendar month thereafter).

 

For the avoidance of doubt, Landlord and Tenant acknowledge and agree that, if
the Commencement Date occurs on a date that is other than the first (1st) day of
a calendar month, the Term of this Lease shall be deemed to have been extended
by the remaining calendar days in the month in which the Commencement Date
occurs, such that the Term of the Lease shall be equal to the number of months
described above, plus the number of days (including the Commencement Date)
contained in the Partial Month in which the Commencement Date occurs.

 

2



--------------------------------------------------------------------------------

    For example:    

a.

   In the event that the Commencement Date occurs on October 1, 2012, then the
one hundred eighty (180) full calendar month Term of this Lease would commence
on October 1, 2012, and expire on September 30, 2027.     b.    In the event
that the Commencement Date occurs on October 17, 2012, then the one hundred
eighty (180) full calendar month Term of this Lease would commence on
October 17, 2012, and expire on October 31, 2027. In this example, the period
occurring from October 17, 2012 through October 31, 2012 is referred to herein
as the “Partial Month.” The Base Rent payable by Tenant hereunder during such
Partial Month shall be payable on a pro-rated basis, in accordance with Section
3.1 of the Standard Lease Provisions, at a rate equal to the rate of Base Rent
that would otherwise be due and payable by Tenant hereunder with regard to the
first (1st) month of the Term of this Lease (pro-rated on a per diem basis).
However, in this example, the first (1st) month of the one hundred eighty (180)
full calendar month Term would, for the purposes of calculating the expiration
of the Term of the Lease, be deemed to be the month of November 2012. 6.  
Extension Options/ Extension Term:   Three (3) Extension Options (defined in
Section 2.3.1 of the Standard Lease Provisions, below), each to extend the Term
for an Extension Term (defined in Section 2.3.1 of the Standard Lease
Provisions, below) of sixty (60) months pursuant to Section 2.3 below. 7.  
Tenant Space:  

The floor plans attached hereto as Exhibit C depict the borders of the Tenant
Space. The “Tenant Space” shall mean and consist generally of four (4) levels of
data center space identified as Levels 5, 6, 7 and 8 on Exhibit C (the “Data
Center Space”) (which Data Center Space is intended to contain approximately
51,000 square feet in the aggregate) and certain related areas (each being
identified on Exhibit C as “Ancillary Space”) for Tenant’s supporting equipment
and fixtures on other levels of the Building, including the basement identified
as Level 0 on Exhibit C, part of the street-level floor identified as Level 1 on
Exhibit C, and all of the area (collectively, the “Roof”) above the Data Center
Space identified as the upper and lower roof on Exhibit C.

 

Tenant will have the right to use in common with Landlord the Shared Space,
including the corridors and stairwells shown as Shared Space on Exhibit C. The
floor plans attached hereto as Exhibit C depict the borders of the corridors and
stairwells which are Shared Space that Tenant will use in common with Landlord,
and the Landlord Space which is not part of the Shared Space or Tenant Space.

 

For the avoidance of doubt, the Tenant Space does not include any of the parking
areas of the Building (as depicted on Exhibit C attached hereto and identified
as part of Level 1 and all of Level 2 and Level 3/4, the “2020 Parking Garage”),
nor does this Lease grant Tenant the right to use any of the parking areas in
the 2020 Parking Garage. Nor does this Lease grant Tenant the right to use the
portion of the Building basement depicted on Exhibit C as Landlord’s electrical
room or the portion of Level 1 of the Building shown on Exhibit C as Landlord
Space for Landlord’s future mechanical vault #3, ATS room, mechanical room and
MSB room (collectively, “Landlord Facilities Areas”).

 

3



--------------------------------------------------------------------------------

   

For purposes of this Lease, except as the context may otherwise require, the
term “Suite 500” shall refer to the full floor of Data Center Space identified
as Level 5 on Exhibit C; “Suite 600” shall refer to the full floor of Data
Center Space identified as Level 6 on Exhibit C; “Suite 700” shall refer to the
full floor of Data Center Space identified as Level 7 on Exhibit C; and “Suite
800” shall refer to the full floor of Data Center Space identified as Level 8 on
Exhibit C. The four levels of Data Center Space are each also referred to herein
as a “Data Center Suite” and in plural are referred to as “Data Center Suites”.

 

Exhibit D depicts certain non-exclusive access rights for pedestrian use of the
Building-to-Building Skybridge, which access rights are appurtenant to the
Tenant Space pursuant to this Lease. Exhibit D also depicts the conceptual
locations of the Building-to-Building Conduits, certain portions of which
(defined in Section 6.3 hereof as the “Building-to-Building Conduits - 2020
Portion”) are appurtenant to the Tenant Space pursuant to this Lease.

8.

 

Base Rent:

 

Initial Term:

 

Lease Year

  

Monthly Base
Rent

   

Annual Base Rent

 

  1*

   $ 260,000.00 **    $ 3,120,000.00 ** 

  2

   $ 400,725.00 **    $ 4,808,700.00 ** 

  3

   $ 548,993.00      $ 6,587,916.00   

  4

   $ 564,091.00      $ 6,769,092.00   

  5

   $ 579,603.00      $ 6,955,236.00   

  6

   $ 595,542.00      $ 7,146,504.00   

  7

   $ 611,920.00      $ 7,343,040.00   

  8

   $ 628,747.00      $ 7,544,964.00   

  9

   $ 646,038.00      $ 7,752,456.00   

10

   $ 663,804.00      $ 7,965,648.00   

11

   $ 682,059.00      $ 8,184,708.00   

12

   $ 700,815.00      $ 8,409,780.00   

13

   $ 720,088.00      $ 8,641,056.00   

14

   $ 739,890.00      $ 8,878,680.00   

15

   $ 760,237.00      $ 9,122,844.00    1st Extension Term (Lease Years 16-20):
    

Lease Year

  

Monthly Base
Rent

   

Annual Base Rent

 

16

   $ 821,056.00      $ 9,852,672.00   

17

   $ 845,687.00      $ 10,148,244.00   

18

   $ 871,058.00      $ 10,452,696.00   

19

   $ 897,190.00      $ 10,766,280.00   

20

   $ 924,105.00      $ 11,089,260.00    2nd Extension Term (Lease Years 21-25):
    

Lease Year

  

Monthly Base
Rent

   

Annual Base Rent

 

21

   $ 998,034.00      $ 11,976,408.00   

22

   $ 1,027,975.00      $ 12,335,700.00   

23

   $ 1,058,814.00      $ 12,705,768.00   

24

   $ 1,090,578.00      $ 13,086,936.00   

25

   $ 1,123,296.00      $ 13,479,552.00   

 

4



--------------------------------------------------------------------------------

3rd Extension Term (Lease Years 26-30):

  

Lease Year

  

Monthly Base
Rent

    

Annual Base Rent

 

26

   $ 1,213,159.00       $ 14,557,908.00   

27

   $ 1,249,554.00       $ 14,994,648.00   

28

   $ 1,287,041.00       $ 15,444,492.00   

29

   $ 1,325,652.00       $ 15,907,824.00   

30

   $ 1,365,421.00       $ 16,385,052.00   

 

    For purposes of this Lease, “Lease Year” refers to the period of time
between the Commencement Date and the end of the twelfth (12th) full calendar
month following the Commencement Date, and each successive period of twelve (12)
calendar months during the initial Term or any Extension Term.    

*

   Landlord and Tenant acknowledge their mutual intent that the Monthly Base
Rent shall be $0.00, hereunder, during the first (1st) two (2) months of the
Term of this Lease. As such, but in order to be consistent with the “Partial
Month” description contained in Item 5, above, Landlord and Tenant agree that
(i) if the Commencement Date occurs on the first (1st) day of a calendar month,
then the Base Rent applicable to the entirety of month 1 and month 2 of the Term
of this Lease will be $0.00, and the initial “non-$0.00” level of Base Rent
(i.e., $260,000.00/month) will (subject to the terms of this Item 8) apply to
months 3-12 of the Term of this Lease (in such event, the 1st day of the 3rd
full calendar month of the Term would be the “Base Rent Commencement Date”);
however (ii) if the Commencement Date occurs on a day other than the first (1st)
day of a calendar month, then the monthly Base Rent shall be “$0.00” only with
regard to the first (1st) sixty (60) calendar days of the Term of this Lease. In
such event, the initial “non-$0.00” level of Base Rent (i.e., $260,000.00/month)
would (subject to the terms of this Item 8) apply to the remainder of the second
(2nd) full calendar month of the Term (on a per diem basis more particularly
described in Section 3.1) and to the entirety of the third through twelfth full
calendar months of the Term (in such event, the 61st calendar day of the Term
would be the “Base Rent Commencement Date”).    

**

   With respect to first two (2) Lease Years, the Monthly Base Rent will be
divided equally among the four (4) Data Center Suites. The above schedule of
Base Rent reflects the fact that, from the Commencement Date through the end of
the first Lease Year, Tenant’s Monthly Base Rent shall be $130,000 per Data
Center Suite. During the second Lease Year, Tenant’s Monthly Base Rent shall be
$133,575 per Data Center Suite.    

The above schedule of Base Rent reflects the fact that, from the Commencement
Date through the end of the first Lease Year, Tenant shall be required to pay
Monthly Base Rent only for two (2) of the Data Center Suites; provided, however,
if Tenant takes Occupancy of more than two (2) of the Data Center Suites during
such period, Tenant shall also pay Monthly Base Rent on each such additional
Data Center Suite (at the Year 1 monthly rate of $130,000 per Data Center Suite)
from and after the date on which Tenant takes Occupancy of such additional Data
Center Suite(s).

 

The above schedule of Base Rent reflects the fact that, during the second Lease
Year, Tenant shall be required to pay Monthly Base Rent only for three (3) of
the Data Center Suites; provided, however, if Tenant takes (or has taken)
Occupancy of all four (4) Data Center Suites during (or before) such period,
Tenant shall also pay Monthly Base Rent on all (4) of such Data Center Suites
(at the Year 2 monthly rate of $133,575 per Data Center Suite) from and after
the date on which Tenant takes (or has taken) Occupancy of all (4) of such Data
Center Suites.

 

5



--------------------------------------------------------------------------------

   

The above schedule of Base Rent reflects the fact that, from and after the first
day of the third Lease Year, and for the remainder of Term and any Extension
Term, the full Monthly Base Rent shall apply to all four Data Center Suites,
irrespective of whether Tenant is in Occupancy of any particular Data Center
Suite.

 

“Occupancy” of a particular Data Center Suite is defined as the first date that
a Customer places equipment within that Data Center Suite (also referred to as
“Landing of the First Customer”). Notwithstanding the foregoing, all of the Data
Center Suites will be delivered to Tenant on the Commencement Date, and Tenant
may make preliminary preparations to any particularly Data Center Suite (such as
installing empty cages, cabinets or racks) in advance of the Landing of the
First Customer in such Data Center Suite.

9.

 

Lease Guaranty:

  The payment and performance of Tenant’s obligations under this Lease,
including without limitation the payment and performance of Base Rent and
Additional Rent during the Term and any Extension Terms, and the payment and
performance of Tenant’s obligations to Landlord and Contractor under Exhibit E
hereto, shall at all times, commencing on the Effective Date and continuing
throughout the Term and any Extension Terms, be unconditionally guarantied by
Equinix Operating Co., Inc., a Delaware corporation (“Guarantor”) under a
Guaranty Agreement of even date herewith (the “Lease Guaranty”) in the form set
forth as Exhibit I attached.

10.

 

Landlord’s Address for Notices:    

 

2020 Fifth Avenue LLC

c/o Clise Agency, Inc.

1700 Seventh, Suite 1800

Seattle, Washington 98101

Attention: Kyle Peters

Facsimile No. (206) 443-1683

E-mail: kpeters@westinbuilding.com

  

With copies to:

Digital Realty Trust, L.P.

1100 Space Park Drive

Santa Clara, California 95054

Attn: Asset Management

Facsimile No. (408) 387-8558

Email: rberk@digitalrealtytrust.com

And:

 

Graham & Dunn PC

Pier 70 ~ 2801 Alaskan Way, Suite 300

Seattle, Washington 98121

Attention: Douglas J. Smart

Facsimile No. (206) 340-9599

Email: dsmart@grahamdunn.com

 

And:

 

Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation

2323 Bryan Street, Suite 2200

Dallas, TX 75201

Attention: Noah K. Hansford

Facsimile No. (214) 969-4999

E-mail: hansford@sbep-law.com

 

6



--------------------------------------------------------------------------------

11.   Landlord’s Address for Payment of Rent:  

2020 Fifth Avenue LLC

c/o Clise Agency, Inc.

1700 Seventh Avenue, Suite 1800

Seattle, Washington 98101

12.

 

Brokers:

  None.

13.

 

Land:

  The Land located at 2020 Fifth Avenue, Seattle, Washington, and legally
described on Exhibit A.

14.

 

Building:

  All improvements on the Land (i.e., those portions of the 2020 Parking
Garage-Existing that are retained) and all Project Work to be constructed
substantially in accordance with Exhibit E, attached hereto, in the location
indicated on the site plan attached as Exhibit B, and as generally shown on
Exhibit C and on Exhibit E-4.

This Lease shall consist of the foregoing Basic Lease Information, the defined
terms below, the Standard Lease Provisions, below, and Exhibits A through I,
inclusive, all of which are incorporated herein by this reference as of the
Effective Date. In the event of any conflict between the provisions of the Basic
Lease Information and the provisions of the Standard Lease Provisions, the Basic
Lease Information shall control.

[no further text on this page]

 

7



--------------------------------------------------------------------------------

DEFINED TERMS

“2020 Parking Garage” means the parking garage located at and a part of the
Building, which is planned to contain approximately seventy-three (73) parking
spaces, as more particularly described in the Plans and Specifications.

“ACM” has the meaning assigned to such term in Section 5.3.3(c).

“Additional Insureds” has the meaning assigned to such term in Section 9.1.2.

“Additional Rent” has the meaning assigned to such term in Section 3.3.

“Alterations” has the meaning assigned to such term in Section 7.3.

“Applicable Laws” has the meaning assigned to such term in Section 5.3.2.

“Base Rent” has the meaning assigned to such term in Section 3.1, and is more
particularly described in Item 8 of the Basic Lease Information.

“Building” has the meaning assigned to such term in Item 14 of the Basic Lease
Information.

“Building Award” has the meaning assigned to such term in Section 8.2.5.

“Building Property Insurance” means and refers to the insurance to be carried by
Landlord pursuant to the terms of Section 9.2.

“Building Systems” has the meaning assigned to such term in Section 5.3.2.

“Building-to-Building Conduits” has the meaning assigned to such term in
Section 6.3.1.

“Building-to-Building Conduits - 2020 Portion” has the meaning assigned to such
term in Section 6.3

“Building-to-Building Conduits - Westin Portion” has the meaning assigned to
such term in Section 6.3.1.

“Building-to-Building Skybridge” means the new skybridge that will be
constructed by Landlord in the location indicated on Exhibit D, and that
following its completion, will connect the Building to the 2033 Sixth Avenue
Building and the Westin Building.

“Casualty-Complete Termination” has the meaning assigned to such term in
Section 8.1.1.2.

“Casualty Event” has the meaning assigned to such term in Section 8.1.1.

“Casualty Restoration Standard – Landlord” means and refers to the repair and
reconstruction of the damaged portion(s) of Landlord’s Repair Obligations to
substantially the same condition in which they existed immediately prior to a
particular Casualty Event.

“Casualty Restoration Standard – Tenant” means and refers to the repair and
reconstruction of the damaged portion(s) of Tenant’s Repair Obligations to
substantially the same condition in which they existed immediately prior to a
particular Casualty Event.

“Casualty Repair Notice (Landlord)” shall mean and refer to written notice by
Landlord to Tenant notifying Tenant of the Repair Period-Estimated (Landlord).

“Claims” has the meaning assigned to such term in Section 14.2.1.

“Commencement Date” has the meaning assigned to such term in Item 4(b) of the
Basic Lease Information.

“Commencement Date Conditions” has the meaning assigned to such term in
Item 4(b) of the Basic Lease Information.

 

8



--------------------------------------------------------------------------------

“Commencement Date Notice” has the meaning assigned to such term in Item 4(b) of
the Basic Lease Information.

“Commissioning” shall mean and refer to the act of causing the commissioning of
the Data Center Suites’ infrastructure pursuant to the Commissioning Criteria,
so that such infrastructure has passed Level 5 of such Commissioning Criteria.

“Commissioning Agent” shall mean and refer to the third party engineering firm
that performs the Commissioning. The Commissioning Agent will be engaged by
Tenant at Tenant’s sole expense.

“Commissioning Complete Letter” shall mean and refer to a letter from the
Commissioning Agent, evidencing successful commissioning of the Data Center
Suites’ infrastructure, substantially in the form attached hereto as Attachment
“1” to Exhibit H.

“Commissioning Criteria” shall mean and refer to the commissioning criteria set
forth on Exhibit E-13.

“Customer” has the meaning assigned to such term in Section 10.4.

“Data Center Space” has the meaning assigned to such term in Item 7 of the Basic
Lease Information.

“Deemed Commencement Date” shall mean and refer to the date derived by
subtracting from the date of actual completion of the Commencement Date
Conditions the number of days of delay in such completion caused by Tenant
Delays (as defined in Exhibit E-6) (i.e., if completion of the Commencement Date
Conditions does not actually occur until February 6, 2013, but there were five
(5) days of delay related to Tenant Delay, the Deemed Commencement Date would be
February 1, 2013).

“Default Rate” has the meaning assigned to such term in Section 3.4.

“Denny Parking Garage” has the meaning assigned to such term in Section 3.2.2.1.

“Digital” means and refers to Digital Realty Trust, L.P., a Maryland limited
partnership.

“Extension Option” has the meaning assigned to such term in Section 2.3.1.

“Extension Term(s)” has the meaning assigned to such term in Section 2.3.1.

“Environmental Laws” has the meaning assigned to such term in Section 5.3.3(c).

“Event of Default” has the meaning assigned to such term in Section 15.1.

“Force Majeure” has the meaning assigned to such term in Section 18.14.

“Guarantor” means Equinix Operating Co., Inc., a Delaware corporation.

“Handle,” “Handled,” or “Handling” has the meaning assigned to such term in
Section 5.3.3(c).

“Hazardous Materials” has the meaning assigned to such term in Section 5.3.3(c).

“Holder” has the meaning assigned to such term in Section 12.1.

“Institutional Owner Practices” has the meaning assigned to such term in
Section 7.3.

“Landlord” means 2020 Fifth Avenue LLC, a Delaware limited liability company.

“Landlord Facility Areas” has the meaning assigned to such term in Item 7 of the
Basic Lease Information.

“Landlord Parties” or “Landlord Group” means and refers to Landlord, its
constituent partners or members, their respective affiliates, and their
respective directors, officers, shareholders, members, employees, beneficiaries
and trustees.

 

9



--------------------------------------------------------------------------------

“Landlord’s Actual Knowledge”, or similar phrase, shall mean and refer to the
actual current knowledge, as of the Effective Date, of Kyle Peters, Vice
President of Clise Agency, Inc. (the foregoing individual being an employee of
Clise Agency, Inc., who would have direct and specific knowledge regarding the
Land, but who shall not have the duty of additional investigation in connection
with this Lease).

“Landlord’s Extraordinary Repair Obligations” has the meaning assigned to such
term in Section 7.5.

“Landlord’s Lease Undertakings” has the meaning assigned to such term in
Section 16.2.

“Landlord’s Liability Cap” has the meaning assigned to such term in
Section 16.2.

“Landlord’s Repair Obligations” has the meaning assigned to such term in
Section 7.1.

“Landlord Space” means the 2020 Parking Garage (except any Shared Space) on
Levels 1, 2 or 3/4 of the Building and the Landlord Facilities Areas.

“Late Charge Delinquency” has the meaning assigned to such term in Section 3.4.

“Late Charge” has the meaning assigned to such term in Section 3.4.

“Lease” has the meaning assigned to such term in the introductory paragraph
hereof.

“Lease Documents” has the meaning assigned to such term in Section 16.2

“Lease Guaranty” has the meaning assigned to such term in Item 9 of the Basic
Lease Information.

“Noticed Holder” has the meaning assigned to such term in Section 12.2.

“Occupancy” has the meaning assigned to such term in Item 8 of the Basic Lease
Information.

“Option Exercise Notice” has the meaning assigned to such term in Section 2.3.2.

“Option Rent” has the meaning assigned to such term in Section 2.3.1.

“Partial Month” has the meaning assigned to such term in Item 5 of the Basic
Lease Information.

“Partial Taking” has the meaning assigned to such term in Section 8.2.3.

“Per Space Taxes – Real Property” has the meaning assigned to such term in
Section 3.2.2.1.

“PCBs” has the meaning assigned to such term in Section 5.3.3(c).

“Permitted Agreement” has the meaning assigned to such term in Section 10.4.

“Permitted Assignee” has the meaning assigned to such term in Section 10.1.1.

“Permitted Sublease” has the meaning assigned to such term in Section 10.5.

“Permitted Transfer” has the meaning assigned to such term in Section 10.1.1.

“Permitted Use” has the meaning assigned to such term in Section 5.1.

“Project” has the meaning assigned to such term in Exhibit E attached hereto.

“Project Work” means and refers to the work to be performed under and pursuant
to the terms Exhibit E attached hereto.

“Project Landlord’s Work” means and refers to all of the Project Work other than
the Project Tenant’s Work, including, without limitation, the shell and core
components of the Project Work, the structural components of the Building, the
improvements to be made for the 2020 Parking Garage, the Building-to-Building
Skybridge and the elevator, in each case as more particularly described in
Exhibit E.

 

10



--------------------------------------------------------------------------------

“Project Tenant’s Work” means and refers to the portion of the Project Work
which will be designed, constructed and paid for and owned by Tenant pursuant to
the terms Exhibit E attached hereto, and generally consists of the mechanical
and electrical work and other tenant improvements (including HVAC) providing
specialized infrastructure for Tenant’s Data Center Space.

“Property” means and refers to the Land and the Building.

“QA/QC Contractor” shall mean and refer to the third party consulting firm that
performs Tenant’s “quality assurance/quality control” inspections of the Data
Center Suites’ infrastructure equipment during the various levels of
Commissioning. The QA/QC Contractor shall be engaged by Tenant at its sole cost
and expense. The QA/QC Contractor shall, as set forth on Exhibit E-13
(Commissioning Criteria), have the authority to approve or reject any individual
component or installation of Major Equipment or system that does not conform to
the Project Work final plans and specifications, as modified by Modifications.
However, any such rejection must, subject to the terms of Exhibit E-13
(Commissioning Criteria), occur at (a) the time of the delivery (if the
objection is related to non-conformance with specifications), or (b) at the time
of installation (if the objection is related to the non-conformance with
design). Additionally, if the QA/QC Contractor rejects any individual component
or system of Major Equipment in accordance with the preceding sentence, the
QA/QC Contractor shall, as part of the written objection notice, provide a clear
and concise written explanation of the reasons for rejection, including specific
reference to the applicable drawing, specification or code that is the basis for
the rejection. The QA/QC Contractor will re-inspect the rejected equipment or
system, within twenty-four (24) hours after QA/QC Contractor’s receipt of
notification by the Contractor (as defined in Exhibit E). And, in any event, the
QA/QC Contractor shall perform its inspections and re-inspections in accordance
with the Project Schedule so as to not delay the Project Work. Any such delay
caused by the QA/QC Contractor will be considered a Tenant Delay.

“Releasees” has the meaning assigned to such term in Section 14.1.

“Rent” has the meaning assigned to such term in Section 3.3.

“Base Rent Commencement Date” has the meaning assigned to such term in Item 8 of
the Basic Lease Information.

“Repair Period-Actual (Landlord)” shall mean and refer to the period of time
that it actually takes to effect the Casualty Restoration Standard-Landlord.

“Repair Period-Estimated (Landlord)” shall mean and refer to the period of time,
which Landlord estimates will be required to effect the Casualty Restoration
Standard-Landlord.

“Restricted Common Area” means any Shared Space, such as a riser, stairway,
corridor or elevator lobby, which is located in the basement, or located on
Levels 5, 6, 7 or 8, or located in or on the upper and lower levels of the Roof,
as such levels of the Building are depicted on Exhibit C. The Restricted Common
Areas are within Tenant’s security perimeter and subject to its control during
the Term or any Extension Term, except that Landlord shall have a right of
access thereto pursuant to Section 18.16.

“Roof” means the roof of the Building, as more particularly described in Item 7
of the Basic Lease Information.

“Security Documents” has the meaning assigned to such term in Section 12.1.

“Shared Space” is all space in the Building except the Tenant Space and the
Landlord Space, and includes without limitation the elevator and the corridors,
elevator vestibules and stairwells identified on Exhibit C as Shared Space (but
not any elevator lobby within the Tenant Space). The Shared Space on Level 3/4
of the Building shall provide reasonable access between the Tenant Space and the
Building-to-Building Skybridge.

“SNDA” has the meaning assigned to such term in Section 12.1.

“Substantial Completion” or “Substantially Completed” has the meaning assigned
to such term in Exhibit E.

 

11



--------------------------------------------------------------------------------

“Successor Party” has the meaning assigned to such term in Section 10.1.1.

“Tangible Net Worth” has the meaning assigned to such term in Section 10.1.1.

“Taxes – Equipment” means any form of tax, assessment, general assessment,
special assessment, lien, levy, bond obligation, license fee, license tax,
excise or other charge or surcharge of Governmental Agencies on equipment,
fixtures or other personal property.

“Taxes – Other” has the meaning assigned to such term in Section 4.2.

“Taxes – Real Property” (individually, a “Tax – Real Property”) shall mean and
refer to all taxes, assessments and governmental charges (foreseen or
unforeseen, general or special, ordinary or extraordinary), whether federal,
state, county or municipal, and whether levied by taxing districts or
authorities presently taxing the Property, or by others subsequently created or
otherwise, and any other taxes, surcharges or assessments attributable to the
Property or its operation, including but not limited to ad valorem real property
taxes, and all taxes of whatsoever nature that are imposed in substitution for
or in lieu of any of the taxes, assessments or other charges herein defined;
provided, however, Taxes – Real Property shall not include Taxes – Other, Taxes
– Equipment, death taxes, excess profits taxes, franchise taxes and state and
federal income taxes; except to the extent imposed in substitution for or in
lieu of any of the Taxes – Real Property herein defined.

“Tenant” means Switch & Data WA One LLC, a Delaware limited liability company.

“Tenant Affiliate” has the meaning assigned to such term in Section 10.1.1.

“Tenant Parties” or “Tenant Group” means and refers to Tenant, its constituent
partners or members, their respective affiliates, and each of their respective
directors, officers, shareholders, members, employees, beneficiaries and
trustees.

“Tenant Space” has the meaning assigned to such term in Item 7 of the Basic
Lease Information.

“Tenant’s Personal Property” shall mean, collectively, all cable, wiring,
connecting lines, and other installations, tenant fixtures, equipment or
property (including, without limitation, generators, cooling equipment,
cabinets, racks and cable trays) installed or placed by, for, through, under or
on behalf of Tenant or any Tenant Party anywhere in the Building and/or the
Tenant Space (other than equipment or property owned, leased or licensed by any
of the Landlord Parties), including without limitation the Project Tenant’s Work
which will be designed, constructed and paid for and owned by Tenant pursuant to
the terms Exhibit E attached hereto. Additionally, for the purposes of clarity,
the parties acknowledge that Tenant’s Personal Property includes all equipment
or property (other than equipment or property owned, leased or licensed by any
of the Landlord Parties) installed and/or placed anywhere in the Building and/or
the Tenant Space by any party specifically and solely in order to provide any
service to Tenant or any Tenant Party (e.g., data storage/archiving and data
recovery type equipment that is utilized by or for Tenant or any Tenant Party in
the Tenant Space, but which is actually owned by a third party, other than
Landlord or any other member of the Landlord Parties).

“Tenant’s Personal Property Financing” has the meaning assigned to such term in
Section 10.1.2.

“Tenant’s Repair Obligations” has the meaning assigned to such term in
Section 7.2.

“Term” has the meaning assigned to such term in Item 5 of the Basic Lease
Information.

“Total Taking” has the meaning assigned to such term in Section 8.2.1.

“Transfer” has the meaning assigned to such term in Section 10.1.

“Transfer Notice” has the meaning assigned to such term in Section 10.2.

“Transferee” has the meaning assigned to such term in Section 10.1.

 

12



--------------------------------------------------------------------------------

“2033 Sixth Avenue Building” means the building located at 2033 Sixth Avenue in
Seattle, Washington.

“Westin Building” means the building located at 2001 Sixth Avenue in Seattle,
Washington.

“Westin Building Garage” has the meaning assigned to such term in Section 1.26
of Exhibit E hereof.

“Westin Building Landlord” has the meaning assigned to such term in Section 6.3.

“Westin Suite 350” has the meaning assigned to such term in Section 6.3.

“Westin Suite 350 Lease” has the meaning assigned to such term in Section 6.3.4.

“Westin Suite 500” has the meaning assigned to such term in Section 6.3.

“Westin Suite 1100” has the meaning assigned to such term in Section 6.3.

“Westin Suites 500-1100-1300 Lease” has the meaning assigned to such term in
Section 6.3.1.

[no further text on this page]

 

13



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

 

1. LEASE OF TENANT SPACE.

1.1 Tenant Space. In consideration of the covenants and agreements to be
performed by Tenant, and upon and subject to the terms and conditions of this
Lease, Landlord hereby leases the Tenant Space to Tenant for the Term of this
Lease.

1.2 Condition of Tenant Space. Tenant has inspected the Land and, subject to
Landlord’s completion of the Commencement Date Conditions, Tenant shall, upon
delivery of the Tenant Space by Landlord, pursuant to Section 2.2, below, be
deemed to have accepted the Tenant Space in its then-current condition on an
“AS-IS, WHERE IS” basis, except as otherwise expressly set forth in this Lease
(including, without limitation, in Exhibit E). Landlord shall have no obligation
to construct or install any improvements in (or on), or to make any other
alterations or modifications to, the Tenant Space, except as otherwise expressly
set forth in this Lease. Tenant acknowledges and agrees that, except as
specifically set forth in this Lease, no representation or warranty (express or
implied) has been made by Landlord as to the condition of the Land, or the
suitability or fitness of the planned Tenant Improvements for the conduct of the
Permitted Use, Tenant’s business or for any other purpose.

1.3 No Rights to Relocate. Landlord shall have no right to relocate the Tenant
Space.

1.4 Quiet Enjoyment; Access. Subject to all of the terms and conditions of this
Lease, (a) Tenant shall quietly have, hold and enjoy the Tenant Space in
conformity with the Permitted Use without hindrance from Landlord or any person
or entity claiming by, through or under Landlord, and (b) Tenant shall have
access to the Tenant Space twenty-four (24) hours per day, seven (7) days per
week.

1.5 Appurtenant Rights. Without limiting the provisions of Section 1.4 above,
(a) Tenant shall have the right to use in common with Landlord the Shared Space,
including the elevator and the corridors, elevator lobby and stairwells shown as
Shared Space on Exhibit C, provided that Tenant shall have the exclusive right
to control access to the elevator, subject to the exceptions for handicapped
persons, maintenance and utility/governmental personnel as provided in the Rules
and Regulations attached hereto as Exhibit F; (b) Tenant shall also have the
exclusive rights under this Lease to use the Building-to-Building Conduits-2020
Portion (more particularly described in Section 6.3 hereof); and (c) Tenant
shall have non-exclusive rights of pedestrian use of the Building-to-Building
Skybridge. On or before the Effective Date, Landlord shall enter into and record
(in the recorder’s office of the county in which the Premises is located) all of
the easement agreements (in the form reasonably acceptable to Tenant) with the
landlords of the Westin Building, the Westin Building Garage and the Westin 2033
Sixth Avenue Building, and within approximately ninety (90) days of the
Effective Date the City of Seattle shall have issued the related permit(s),
which such easements and permit(s) will give Landlord the right to construct and
to access and use (and will give Tenant the right to access and use) the
Building-to-Building Skybridge and the Building-to-Building Conduits.

 

2. TERM.

2.1 Term. The term of this Lease, and Tenant’s obligation to pay Rent under this
Lease (as more particularly set forth in Section 3 below and the Base Rent
section (Item 8) of the Basic Lease Information), shall commence as provided in
such sections and shall continue in effect for the Term of the Lease, as the
same may be extended, or earlier terminated, in accordance with the express
terms of this Lease.

2.2 Delivery of Tenant Space. Landlord shall tender possession of the Tenant
Space with all the work to be performed by Landlord pursuant to Exhibit E to
this Lease Substantially Completed. Landlord shall use commercially reasonable
efforts to cause the Commencement Date Conditions to have been completed prior
to the Target Substantial Completion Date (as defined in Exhibit E), and Tenant
shall have the remedies set forth in Exhibit E-6 with respect to delays in such
completion. Tenant and Landlord shall, at the other party’s request, execute and
deliver a notice and agreement in the form of Exhibit E-7 attached hereto,
setting forth the actual Commencement Date, actual expiration date, the actual
dates on which Tenant takes Occupancy of the 3rd and 4th Data Center Suites, and
revised rent schedules, as necessary. Should Tenant or Landlord fail to do so
within thirty (30) days after request, the information set forth in such notice
and agreement shall be conclusively presumed to be agreed and correct.

 

14



--------------------------------------------------------------------------------

2.2.1 Deemed Commencement Date. Tenant agrees that, if the date of Landlord’s
completion of the Commencement Date Conditions is, in effect, pushed back due to
delays caused by Tenant Delay, the Commencement Date shall, upon delivery of the
Commencement Date Notice, be deemed (for the purpose of determining the first
day of the Term and the first day of Rent accrual hereunder) to have been moved
up to the Deemed Commencement Date. The foregoing notwithstanding, Landlord and
Tenant agree that Landlord’s post-Commencement Date obligations hereunder shall,
in the event of a Deemed Commencement Date, be deemed to have commenced as of
the actual date that the Commencement Date Notice is delivered to Tenant.

2.3 Extension Options.

2.3.1 Subject to and in accordance with the terms and conditions of this
Section 2.3, Tenant shall have the number of options (each, an “Extension
Option”) specified in Item 6 of the Basic Lease Information to extend the Term
of this Lease with respect to the entire Tenant Space, each for an additional
term of sixty (60) full calendar months (collectively the “Extension Terms”,
each an “Extension Term”), upon the same terms, conditions and provisions
applicable to the then current Term of this Lease (except as provided otherwise
herein). The monthly Base Rent payable with respect to the Tenant Space for each
year of the Extension Term (the “Option Rent”) shall be increased hereunder as
of (a) the first (1st) day of each such Extension Term (and for the first year
thereof) to be equal to one hundred eight percent (108%) of the Base Rent
payable for the immediately preceding month of the Term of the Lease, as
extended, and (b) the first (1st) day of each succeeding year during each
Extension Term to be equal to one hundred three percent (103%) of the Base Rent
payable for the immediately preceding month of such Extension Term. Accordingly,
the Base Rent payable in the first, second and third Extension Terms will be in
the amounts scheduled in the Base Rent section (Item 8) of the Basic Lease
Information under the headings “1st Extension Term (Lease Years 16-20)”, “2nd
Extension Term (Lease Years 21-25)” and “3rd Extension Term (Lease Years 26-30)”
respectively.

2.3.2 Subject to Section 2.3.3 below, Tenant may exercise each Extension Option
only by delivering to Landlord a written notice (an “Option Exercise Notice”) at
least twelve (12) calendar months prior to the then applicable expiration date
of the Term, specifying that Tenant is irrevocably exercising its Extension
Option so as to extend the Term of this Lease by an Extension Term on the terms
set forth in this Section 2.3. In the event that Tenant shall duly exercise an
Extension Option, the Term shall be extended to include the applicable Extension
Term (and all references to the Term in this Lease shall be deemed to refer to
the Term specified in Item 5 of the Basic Lease Information, plus all duly
exercised Extension Terms). In the event that Tenant shall fail to deliver an
Option Exercise Notice within the applicable time period specified herein for
the delivery thereof, time being of the essence, at the election of Landlord,
Tenant shall be deemed to have forever waived and relinquished such Extension
Option, and any other options or rights to renew or extend the Term effective
after the then applicable expiration date of the Term shall terminate and shall
be of no further force or effect.

2.3.3 Tenant shall have the right to exercise any Extension Option only with
respect to the entire Tenant Space. If Tenant duly exercises an Extension
Option, Landlord and Tenant shall execute an amendment reflecting such exercise.
Notwithstanding anything to the contrary herein, any attempted exercise by
Tenant of an Extension Option shall, at the election of Landlord, be invalid,
ineffective, and of no force or effect if, on the date on which Tenant delivers
an Option Exercise Notice or on the date on which the Extension Term is
scheduled to commence there shall be an uncured Event of Default by Tenant under
this Lease.

 

3. BASE RENT AND OTHER CHARGES.

3.1 Base Rent. Commencing on the Base Rent Commencement Date, Tenant shall pay
to Landlord base rent (the “Base Rent”) for the Tenant Space in accordance with
Item 8 of the Basic Lease Information and the Commencement Date Notice. All such
Base Rent shall be paid to Landlord in monthly installments in advance on the
first day of each and every month throughout the Term of this Lease; provided,
however, that if the Base Rent Commencement Date does not commence on the first
day of a calendar month, the Base Rent for the first Partial Month shall (i) be
calculated on a per diem basis determined by dividing the Base Rent that would
otherwise be applicable to the third (3rd) full calendar month of the Term by
the total number of calendar days in such Partial Month and multiplying such
amount by the number of days remaining in such calendar month from and after
(and including) the Base Rent Commencement Date. Tenant shall not pay any
installment of Rent (defined in Section 3.3 below) more than one (1) month in
advance.

 

15



--------------------------------------------------------------------------------

3.2 Additional Rent. Commencing on the Commencement Date, Tenant shall pay to
Landlord, as Additional Rent, monthly, in advance on the first day of each month
during the Term, an amount equal to one-twelfth (1/12th) of the following
amounts as estimated by Landlord: (a) Tenant’s Share of Building Property
Insurance; (b) Tenant’s Share of Taxes – Real Property; (c) Tenant’s Share of
Skybridge Fee; and (d) Tenant’s Share of CAM. Landlord may change its estimate
from time to time by written notice to Tenant. Landlord shall reasonably
estimate the costs for Building Property Insurance, Taxes – Real Property,
Skybridge Fee and CAM for each calendar year during the Term based on the most
reliable information available to Landlord. For each calendar year, Landlord
shall furnish to Tenant as soon as is reasonably practicable, a written
statement showing in reasonable detail the estimated Tenant’s Share of Building
Property Insurance, Tenant’s Share of Taxes – Real Property, Tenant’s Share of
Skybridge Fee and Tenant’s Share of CAM for such calendar year. Such Additional
Rent is exclusive of any Taxes – Other, and should such Taxes – Other apply
during the Term, such Additional Rent shall be increased by the amount of such
Taxes - Other. Within one hundred twenty (120) days after the end of each
calendar year during the Term, Landlord shall furnish to Tenant a statement with
respect to the actual amounts incurred for Building Property Insurance, Taxes –
Real Property, Skybridge Fee and CAM for the preceding calendar year, showing
Tenant’s share thereof. If Tenant’s share of such actual costs for that calendar
year exceeds the monthly estimated payments made by Tenant, then Tenant shall
pay Landlord the deficiency within thirty (30) days after receipt of the
statement. If Tenant’s payments made during that calendar year exceed Tenant’s
share of such actual costs, then, at Landlord’s option, either Landlord shall
pay Tenant the excess at the time Landlord furnishes the statement to Tenant, or
shall credit the excess against the next monthly installment(s) of Base Rent and
Additional Rent; provided, however, that at the end of the Term Landlord shall
pay Tenant the excess at the time Landlord furnishes the statement to Tenant.
Tenant’s share of the items specified in Sections 3.2.1 through 3.2.4 below
shall be prorated on the basis of a 365-day year to account for any fractional
portion of a year included in the Term at its commencement and expiration.

3.2.1 Insurance. Tenant will reimburse Landlord for “Tenant’s Share of Building
Property Insurance”, which means ninety percent (90%) of the cost to Landlord of
the Building Property Insurance required of Landlord under Section 9.2; in
addition, during Project construction, Tenant will reimburse Landlord for
builder’s risk property insurance in accordance with Exhibits E and E-3 hereof.
Tenant will pay directly one hundred percent (100%) of the property, liability
and other insurance required of Tenant under Section 9.1.

3.2.2 Taxes – Real Property. Tenant will reimburse Landlord for “Tenant’s Share
of the Taxes – Real Property” which means an amount equal to one hundred percent
(100%) of the Taxes – Real Property for the Property, minus the Taxes – Real
Property allocable to the 2020 Parking Garage, which shall be determined in
accordance with Section 3.2.2.1 below:

3.2.2.1 Basis for Allocation. On the Effective Date, an affiliate of Landlord
owns the parking structure located at 2200 Sixth Avenue in Seattle (the “Denny
Parking Garage”); and as of the Effective Date, the Denny Parking Garage
contains 276 parking spaces. For each calendar year during the Term (for so long
as the Denny Parking Garage is owned by an affiliate of Landlord), the Taxes –
Real Property assessed against the Denny Parking Garage shall be divided by 276
(the result of which is referred to herein as the “Per Space Taxes – Real
Property”). The Per Space Taxes – Real Property will then be multiplied by the
number of parking spaces from time to time located in the 2020 Parking Garage
(which, as of the date of this Lease, is estimated to be 73) to determine the
total amount of Taxes – Real Property allocable to the 2020 Parking Garage. If,
during the Term, the Denny Parking Garage is redeveloped or used for a purpose
other than solely as a parking garage or becomes owned by an entity that is not
an affiliate of Landlord, then Landlord shall reasonably choose a different
parking structure that is comparable to the Denny Parking Garage (i.e. a
reasonably comparable stand-alone parking structure located within ten
(10) blocks of the 2020 Parking Garage) to determine the Per Space Taxes – Real
Property rate applicable to the parking spaces located in the 2020 Parking
Garage.

 

16



--------------------------------------------------------------------------------

3.2.3 Skybridge Fee. Tenant will reimburse for “Tenant’s Share of Skybridge Fee”
which means an amount equal to fifty percent (50%) of the fee assessed annually
to Landlord by the City of Seattle Department of Transportation (or its
successor with respect to the assessment and collection of such fees) in
connection with Landlord’s permit for the Building-to-Building Skybridge (the
“Skybridge Fee”).

3.2.4 Tenant’s Share - CAM. Tenant will reimburse Landlord for “Tenant’s Share
of CAM” which means ninety percent (90%) of CAM annually incurred by Landlord in
respect to performing Landlord’s Repair Obligations. “CAM” shall mean and be
limited to the actual out-of-pocket costs incurred by Landlord in performing
Landlord’s Repair Obligations, plus a management fee not to exceed three percent
(3%) of the foregoing amounts. Notwithstanding anything to the contrary
contained in this Lease, CAM chargeable to Tenant shall not include the
following: (1) any costs associated with the 2020 Parking Garage; (2) any costs
of capital improvements, except that to the extent any such capital improvements
are required by law or for the purpose of reducing CAM, then Landlord may
amortize such capital improvement over its useful life and include such
amortized amount in CAM (not to exceed the actual savings in CAM in the case of
a capital improvement made for the purpose of reducing CAM); (3) any cost of
providing any service direct to and paid directly by any other tenant of the
Project (excluding such tenant’s share of CAM); (4) any cost of items for which
Landlord is reimbursed by insurance proceeds, condemnation awards, a tenant of
the Project or otherwise (excluding any payment by a tenant of that tenant’s
share of CAM); (5) any real estate brokerage commission or other costs
(including, without limitation, the cost of tenant improvements) incurred in
procuring tenants, or any fee in lieu of commission; (6) payments of principal
or interest on mortgages or ground lease payments (if any); (7) costs incurred
by Landlord, including, without limitation, attorneys’ fees, accountants’ fees
and other expenses, due to the violation by Landlord or any tenant of the terms
and conditions of any lease of space in the Project, or any law, code,
regulation, ordinance or the like, disputes of tenants or other occupants of the
Project or associated with the enforcement of the terms of any leases with other
tenants or the defense of Landlord’s title to or interest in the Project or any
part thereof; (8) Landlord’s general corporate overhead and general and
administrative expenses; (9) any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord (including, without
limitation, with respect to the 2020 Parking Garage); (10) any costs relating to
construction defects, latent or otherwise in the Project Tenant’s Work that are
part of Landlord’s Extraordinary Repair Obligations under Section 7.5 below for
which Landlord receives specific notice from Tenant in the first
(1st) thirty-six (36) months of the Term; (11) any costs of
performing/constructing/installing the Project Work; (12) repairs, alterations,
additions, improvements, or replacements needed to rectify or correct any bona
fide defects in the original design, materials, or workmanship of any portions
of the Project Landlord’s Work that are part of Landlord’s Repair Obligations
(as opposed to normal wear and tear) for which Landlord receives specific notice
from Tenant in the first (1st) thirty-six (36) months of the Term; (13) damage
and repairs necessitated by the negligence or willful misconduct of any of the
Landlord Parties; (14) costs incurred due to a violation by Landlord or any
other tenant of the Project of the terms and conditions of a lease; (15) any
cost of insurance except the insurance costs expressly recoverable by Landlord
under Section 3.2.1 above; (16) any costs incurred to remove, remedy, contain or
treat any Hazardous Materials in existence in or upon the Project prior to the
Commencement Date (other than those that are placed by any of the Tenant Parties
in or upon the Project), or which are placed by any of the Landlord Parties in
or upon the Project; and (17) overhead and profit paid to Landlord, to
Landlord’s subsidiaries or affiliates or to Clise Agency, Inc., for services in
or to the Building to the extent that they exceed the charges for comparable
services rendered by an unaffiliated third party of comparable skill,
competence, stature and reputation.

3.3 Payments Generally. Base Rent, all forms of Additional Rent (defined in this
Section 3.3, below) payable hereunder by Tenant and all other amounts, fees,
payments or charges payable hereunder by Tenant shall (i) each constitute rent
payable hereunder (and shall sometimes collectively be referred to herein as
“Rent”), (ii) be payable to Landlord when due without any prior notice or demand
therefor in lawful money of the United States without any abatement, offset or
deduction whatsoever (except as specifically provided otherwise herein), and
(iii) be payable to Landlord at the address of Landlord specified in Item 12 of
the Basic Lease Information (or to such other person or to such other place as
Landlord may from time to time designate in writing to Tenant). No receipt of
money by Landlord from Tenant after the termination of this Lease, the service
of any notice, the commencement of any suit, or a final judgment for possession
shall reinstate, continue or extend the Term of this Lease or affect any such
notice, demand, suit or judgment. No partial payment by Tenant shall be deemed
to be other than on account of the full amount otherwise due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord shall be entitled to
accept such payment without compromise or prejudice to any of the rights of
Landlord hereunder or under any Applicable Laws (defined in Section 5.3.2,
below). In the event that the Commencement Date or the expiration of the Term
(or the date of any earlier termination of this Lease) falls on a date other
than the first or last day of a calendar month, respectively, the Rent payable
for such partial calendar month shall be prorated based on a per diem basis. For
purposes of this Lease, all amounts (other than Base Rent) payable by Tenant to
Landlord pursuant to this Lease, whether or not denominated as such, shall
constitute “Additional Rent.”

 

17



--------------------------------------------------------------------------------

3.4 Late Payments. Tenant hereby acknowledges and agrees that the late payment
by Tenant to Landlord of Base Rent or Additional Rent (or any other sums due
hereunder) will cause Landlord to incur administrative costs not contemplated
under this Lease and other damages, the exact amount of which would be extremely
difficult or impractical to fix. Landlord and Tenant agree that if Landlord does
not receive any such payment on or before the date that is five (5) days after
the date on which such payment is due (a “Late Charge Delinquency”), Tenant
shall pay to Landlord, as Additional Rent, (i) a late charge (“Late Charge”)
equal to five percent (5%) of the amount overdue to cover such additional
administrative costs and damages, and (ii) interest on all such delinquent
amounts at an interest rate (the “Default Rate”) equal to the lesser of (a) one
and one-half percent (1 1/2 %) per month or (b) the maximum lawful rate from the
date of the Late Charge Delinquency until the date the same are paid. In no
event, however, shall the charges permitted under this Article 3 or elsewhere in
this Lease, to the extent the same are considered to be interest under
Applicable Law, exceed the maximum lawful rate of interest. Landlord’s
acceptance of any Late Charge or interest pursuant to this Section 3.4 shall not
be deemed to constitute a waiver of Tenant’s default with respect to the overdue
amount, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord hereunder or under any Applicable Laws.
Notwithstanding anything herein to the contrary, Landlord agrees to waive the
default interest and late charges for one (1) late payment hereunder during any
consecutive twelve (12) calendar month period during the Term, provided such
late payment is paid in full within five (5) business days after written notice
to Tenant of such failure.

 

4. TAXES – EQUIPMENT; TAXES – OTHER.

4.1 Taxes – Equipment. Tenant shall pay prior to delinquency all governmental
fees, taxes, tariffs and other charges levied directly or indirectly against any
personal property, fixtures, machinery, equipment, apparatus, systems,
connections, interconnections and appurtenances located in, or used by Tenant in
or in connection with, the Tenant Space (“Taxes – Equipment”; individually, a
“Tax – Equipment”). Tenant shall use its good faith efforts to cause such trade
fixtures, furnishings, equipment and all other personal property of Tenant to be
assessed and billed separately from the Property.

4.2 Taxes – Other. Tenant shall pay to Landlord, as Additional Rent and within
thirty (30) days of Landlord’s demand therefor, and in such manner and at such
times as Landlord shall direct from time to time by written notice to Tenant,
all excise, sales, privilege or other tax, assessment or other charge or
surcharge (other than income taxes) imposed, assessed or levied by any
governmental or quasi-governmental authority or agency upon Landlord on account
of (i) the Rent (and other amounts) payable by Tenant hereunder (or any other
benefit received by Landlord hereunder), including, without limitation, any
gross receipts tax, business and occupation tax, license fee or excise tax
levied by any governmental authority, (ii) this Lease, Landlord’s business as a
lessor hereunder, and/or the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of any portion of the Tenant
Space (including, without limitation, any applicable possessory interest taxes),
(iii) this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Tenant Space, or (iv) otherwise in
respect of or as a result of the agreement or relationship of Landlord and
Tenant hereunder (collectively, the “Taxes – Other”; individually a “Tax –
Other”); provided, however, that, if there is any tax, assessment or charge,
which would otherwise be included within the foregoing definition of Taxes –
Other that is, wholly or in part, imposed as a substitute tax, assessment or
charge for Taxes – Real Property, such Tax – Other will be considered a Tax –
Real Property to the extent that such tax, assessment or charge is imposed as a
substitute for any Tax – Real Property.

4.2.1 Landlord hereby represents and warrants to Tenant, to the best of
Landlord’s Actual Knowledge, that there are no Taxes – Other assessed against
Landlord as of the Effective Date other than NONE.

 

18



--------------------------------------------------------------------------------

5. PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.

5.1 Permitted Use. Tenant shall use the Tenant Space only in accordance with
Applicable Laws for the installation, placement, operation and maintenance of
computer, switch and/or communications equipment and connections, and in any
case for all purposes necessary or appropriate for datacenter, colocation
facility and/or telecommunications center purposes (including without limitation
office uses, whether or not such office uses are associated with Tenant’s
datacenter, colocation and/or telecommunications uses, and other reasonably
associated uses, including storage) (collectively, the “Permitted Use”). Any
other use of the Tenant Space is subject to Landlord’s prior written consent,
such consent not to be unreasonably withheld, conditioned or delayed.

5.2 Further Assurances. Landlord agrees to reasonably cooperate with Tenant with
regard to Tenant’s need for easements and/or other entitlements regarding the
Tenant Space (whether as to construction, alteration and/or operation),
including entering into reasonable easement and/or entitlement documentation for
such purposes. Landlord and Tenant agree that Landlord shall not charge Tenant
any additional Base Rent or other charges related to such documents, except that
Landlord shall be entitled to be reimbursed by Tenant for its legal fees in
accordance with (and subject to) the terms of Section 18.3, below, and Landlord
shall be entitled to be reimbursed (within thirty (30) days after Tenant’s
receipt of an invoice from Landlord for same) for any other actual third party
out of pocket costs necessarily incurred by Landlord (e.g., fees charged by the
applicable governmental entity or utility company) in effectuating such
documents.

5.3 Compliance with Rules and Laws; Hazardous Materials.

5.3.1 Compliance with Rules and Regulations. Tenant and its employees and
authorized representatives shall comply with the Rules and Regulations set forth
on Exhibit F attached hereto. Landlord shall have the right to amend the Rules
and Regulations from time to time, but only so long as such changes do not
materially adversely affect Tenant’s use of the Tenant Space. In the event of a
conflict between this Lease and the Rules and Regulations, as amended, this
Lease shall control.

5.3.2 Compliance with Laws. Landlord and Tenant acknowledge and agree that it is
the responsibility of Landlord to deliver the Tenant Space to Tenant on the
Commencement Date with the Project Work in a Substantially Completed condition
that complies with currently Applicable Laws (as defined below). To the extent
that it is discovered, after the occurrence of the Commencement Date, that any
portion of the Tenant Space did not (on the Commencement Date) comply with
Applicable Laws, it shall be Landlord’s obligation, at Landlord’s sole cost and
expense, to cause such non-compliance to be remedied. The foregoing
notwithstanding, Landlord and Tenant acknowledge and agree that the terms of
Exhibit E shall govern and control in the event of any conflict between the
preceding two sentences and the requirements of Exhibit E. Except as set forth
in the first (1st) three (3) sentences of this Section 5.3.2, following
Landlord’s delivery to Tenant and Tenant’s acceptance of the Tenant Space,
Tenant, at its sole cost and expense, shall timely take all action required to
cause the Tenant Space, all Alterations and Tenant’s (and all other Tenant
Parties’) use of the Tenant Space to comply at all times during the Term of this
Lease in all respects with all laws, ordinances, building codes, rules,
regulations (including the Americans with Disabilities Act), orders and
directives of any governmental authority having jurisdiction (including without
limitation any post-Commencement Date final certificate of occupancy), and all
covenants, conditions and restrictions affecting the Property now or in the
future applicable to the Tenant Space and with all rules, orders, regulations
and requirements of any applicable fire rating bureau or other organization
performing a similar function (collectively, “Applicable Laws”). Additionally,
Tenant shall not use the Tenant Space, or permit the Tenant Space to be used, in
any manner, or do or suffer any act in or about the Tenant Space which:
(i) violates or conflicts with any Applicable Law; (ii) causes or is reasonably
likely to cause damage to the Property, the Tenant’s Personal Property, the
Tenant Space or the Building and/or Property systems and equipment, including,
without limitation, all fire/life safety, electrical, HVAC, plumbing or
sprinkler, mechanical, and telecommunications systems and equipment
(collectively, the “Building Systems”); (iii) will invalidate or otherwise
violates a requirement or condition of any fire, extended coverage or any other
insurance policy covering the Property, the Tenant’s Personal Property, the
Tenant Space or the Building Systems, or will increase the cost of any of the
same (unless Tenant shall agree in writing to pay any such increase to Landlord
immediately upon demand as Additional Rent); (iv) amounts to (or results in) the
commission of waste in the Tenant Space, the Building or the Property; (v) is
other than the Permitted Use; or (vi) causes or is reasonably likely to cause
damage to the Westin Building or the 2033 Sixth Avenue Building. Tenant shall be
responsible for any losses, costs or damages in the event that unauthorized
parties gain access to the Tenant Space or the Building through access cards,
keys or other access devices provided to such unauthorized parties by Tenant.
Tenant shall promptly upon demand reimburse Landlord as Additional Rent for any
additional premium charged for any insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section 5.3.2.

 

19



--------------------------------------------------------------------------------

5.3.2.1 Landlord hereby represents and warrants that, to the best of Landlord’s
Actual Knowledge, as of the Effective Date, the Property is not in violation of
any Applicable Law.

5.3.3 Hazardous Materials.

(a) No Hazardous Materials (defined below) shall be Handled (defined below)
upon, about, in, at, above or beneath the Tenant Space or any portion of the
Building or the Property by or on behalf of Tenant, its Transferees (defined in
Section 10.1, below) or partners, or their respective contractors, clients,
officers, directors, partners, employees, servants, representatives, licensees,
agents, or invitees (collectively, the “Tenant Parties”). Additionally, Tenant
shall not use the Tenant Space, or permit the Tenant Space to be used, in any
manner which may directly or indirectly lead to any non-compliance with any
Environmental Law. Notwithstanding the foregoing, normal quantities of those
Hazardous Materials customarily used in the conduct of the Permitted Use may be
used at the Tenant Space without Landlord’s prior written consent, but only in
compliance with all applicable Environmental Laws (defined below).
Notwithstanding the foregoing, Tenant shall not have any liability (and shall
not be required to remediate any condition) relating to Hazardous Materials
which existed in, upon or under the Tenant Space as of the Commencement Date,
except for any of same that were placed (and/or resulted from conditions caused
) by Tenant or any other Tenant Party.

(b) No Hazardous Materials (defined below) shall be Handled upon, about, in, at,
above or beneath the Tenant Space or any portion of the Building or the Property
by or on behalf of Landlord or Landlord’s partners, or their respective
contractors, clients, officers, directors, partners, employees, servants,
representatives, licensees, agents, or invitees (collectively, the “Landlord
Parties”). Additionally, Landlord shall not use the Building, or permit the
Building or portions thereof to be used, in any manner which may directly or
indirectly lead to any non-compliance with any Environmental Law.

(c) Notwithstanding the foregoing, normal quantities of those Hazardous
Materials customarily used in the operation of the Building and/or otherwise by
occupants and/or owners of the Building, and/or that would otherwise be
consistent with Institutional Owner Practices (defined below in Section 7.3,)
may be used at the Building, but only in compliance with all applicable
Environmental Laws. “Environmental Laws” shall mean and include all now and
hereafter existing Applicable Laws regulating, relating to, or imposing
liability or standards of conduct concerning public health and safety or the
environment. “Hazardous Materials” shall mean and include: (1) any material or
substance: (i) which is defined or becomes defined as a “hazardous substance,”
“hazardous waste,” “infectious waste,” “chemical mixture or substance,” or “air
pollutant” under Environmental Laws; (ii) containing petroleum, crude oil or any
fraction thereof; (iii) containing polychlorinated biphenyls (“PCBs”);
(iv) asbestos, asbestos-containing materials or presumed asbestos-containing
materials (collectively, “ACM”); (v) which is radioactive; (vi) which is
infectious; or (2) any other material or substance displaying toxic, reactive,
ignitable, explosive or corrosive characteristics, and are defined, or become
defined by any Environmental Law. “Handle,” “Handled,” or “Handling” shall mean
any installation, handling, generation, storage, treatment, use, disposal,
discharge, release, manufacture, refinement, presence, migration, emission,
abatement, removal, transportation, or any other activity of any type in
connection with or involving Hazardous Materials.

 

6. UTILITIES - ALLOCATION AND CONNECTIVITY; PAYMENTS AND INTERRUPTIONS.

6.1 Utilities. Utilities shall be provided to the Building as set forth in the
Project Work described in Exhibit E.

6.2 Allocation of Electrical Service to Tenant. Two (2) basement vaults from
Seattle City Light will supply electricity to the Building. Nine (9) megawatts
of electricity shall be allocated to Tenant in connection with its use and
operation of the Tenant Space; provided, however, that Tenant’s actual
electricity consumption for the Tenant Space shall not, at any time, exceed four
and one-half megawatts (4.5MW) from either vault (as to each such vault, 4.5 MW
is the “Electricity Consumption Threshold”). In the event that Tenant’s
electricity consumption from either vault at any time exceeds the applicable
Electricity Consumption Threshold, Tenant agrees to take immediate action to
cause power consumption from such vault to be at or below the relevant
Electricity Consumption Threshold. For the avoidance of doubt, Landlord and
Tenant acknowledge that all electricity, above the respective Electricity
Consumption Thresholds, that is available from such vaults may be used by
Landlord for the 2020 Parking Garage and/or for any other purpose.

 

20



--------------------------------------------------------------------------------

6.3 Connectivity to Westin Building. Tenant currently leases from an affiliate
of Landlord, 2001 Sixth LLC, a Delaware limited liability company (the “Westin
Building Landlord”) certain premises on four different floors of the Westin
Building, including certain premises on the fifth floor (“Westin Suite 500”),
eleventh floor (“Westin Suite 1100”), twelfth floor and thirteenth floor of the
Westin Building. Concurrently with the execution of this Lease, Tenant will be
leasing, from the Westin Building Landlord, certain premises on the third floor
of the Westin Building commonly known as Suite 350 (“Westin Suite 350”). The
parties acknowledge that as part of the Project Landlord’s Work, the Contractor
will install the Building-to-Building Skybridge, which will connect Level 3/4 of
the Building and Level 3 of the Westin Building Garage to the 2033 Sixth Avenue
Building and also to Westin Suite 350. As part of the Project Tenant’s Work, the
Contractor will also install up to six (6) 4-inch conduits, which connect
Tenant’s Suite 500 in the Building, by two (2) diverse routes with up to three
(3) conduits per route (as generally depicted in Exhibit D), to Westin Suite 500
and Westin Suite 1100 (the “Building-to-Building Conduits”). Subject to the
terms and conditions of the Westin Suite 350 Lease (defined below), the Westin
Suites 500-1100-1300 Lease (defined below) and this Lease, as more particularly
described in Sections 6.3.1 through 6.3.5 below, Tenant shall have the right to
use (on an exclusive basis) the Building-to-Building Conduits without any charge
or any other cost. Tenant may, at its sole cost and expense (which cost and
expense shall include, but not be limited to, any and all permit and other fees
payable to the City of Seattle, and all costs of installation and maintenance
following such installation) install any cabling and wiring to be located in
such Building-to-Building Conduits.

6.3.1 Tenant acknowledges and agrees that the portion of the
Building-to-Building Conduits that Tenant has the right to use under the terms
of this Lease is limited to those portions of the Building-to-Building Conduits
that will be situated within the boundaries of the Land and a portion of one
route that will cross the Alley via the roof of the Building-to-Building
Skybridge (“Building-to-Building Conduits - 2020 Portion”) up to but not
including the point where the Building-to-Building Conduits will penetrate the
boundaries of the land upon which the Westin Building and Westin Building Garage
respectively sit. Tenant’s right use the Building-to-Building Conduits - 2020
Portion shall continue until the expiration or earlier termination of this
Lease. Tenant’s right to use the remaining portions of the Building-to-Building
Conduits (“Building-to-Building Conduits - Westin Portion”) is governed by an
amendment to Tenant’s lease with the Westin Building Landlord for its premises
on the fifth, eleventh and thirteenth floors of the Westin Building (the “Westin
Suites 500-1100-1300 Lease”).

6.3.2 Tenant acknowledges that under the terms and conditions of the Westin
Suites 500-1100-1300 Lease, as amended, Tenant’s right to use the
Building-to-Building Conduits - Westin Portion shall expire upon the earlier to
occur of the expiration or earlier termination of either (1) this Lease or
(2) the Westin Suites 500-1100-1300 Lease.

6.3.3 The terms of Section 6.3.2 above notwithstanding, in the event that the
Westin Suites 500-1100-1300 Lease is assigned by Tenant to another party,
Tenant’s right to use the Building-to-Building Conduits - Westin Portion under
the Westin Suites 500-1100-1300 Lease shall expire upon the effective date of
such assignment, unless such assignee agrees in writing (at the same time as the
effective date of the assignment) that Tenant can continue to use the
Building-to-Building Conduits-Westin Portion for the remaining term of the
Westin Suites 500-1100-1300 Lease, in which case Tenant’s right to use the
Building-to-Building Conduits-Westin Portion shall continue for the remaining
term of the Westin Suites 500-1100-1300 Lease, subject to the terms of this
Section 6.3.

6.3.4 Notwithstanding anything to the contrary in Section 6.3.2 or 6.3.3, upon
the termination of Tenant’s right to use the Building-to-Building Conduits -
Westin Portion after either (i) termination of the Westin Suites 500-1100-1300
Lease or (ii) assignment of the Westin Suites 500-1100-1300 Lease if the
assignee does not agree in writing that Tenant can continue to use the
Building-to-Building Conduits-Westin Portion for the remaining term of the
Westin Suites 500-1100-1300 Lease, then and in either such event, the terms and
conditions of Tenant’s lease with the Westin Building Landlord for Westin Suite
350 (the “Westin Suite 350 Lease”) will govern any future right of Tenant to
connect cable or wire from the Building-to-Building Conduits - 2020 Portion into
anywhere in the Westin Building or Westin Building Garage, including without
limitation any “meet-me-room(s)” of the Westin Building, or to connect cable or
wire from anywhere in the Westin Building, including without limitation any
“meet-me-room(s)” of the Westin Building, into the Building-to-Building Conduits
- 2020 Portion.

 

21



--------------------------------------------------------------------------------

6.3.5 The Basis of Design (Exhibit E-2 hereof) assumes, for design purposes
only, twelve (12) Building-to-Building Conduits in two diverse routes of six
(6) conduits in each route. However, Landlord and Tenant acknowledge and agree
that this Lease and the Westin Suites 500-1100-1300 Lease provide Tenant with
rights to a maximum of six (6) 4-inch conduits in two diverse routes of up to
three (3) conduits in each route. Landlord and Tenant further acknowledge and
agree that the Building-to-Building Conduits are an Allowance item in
Exhibit E-3 hereof and that Tenant’s present planning, as generally depicted in
Exhibit D hereof, is that the Contractor, as part of the Project Tenant’s Work,
will initially install only four (4) 4-inch conduits (two (2) conduits in each
of the two (2) diverse routes). In the event only four (4) 4-inch conduits (two
(2) conduits in each of the two (2) diverse routes) are installed as part of the
Project Tenant’s Work, Tenant will have the future right, subject to the terms
and conditions of this Lease and the Westin Suites 500-1100-1300 Lease, to
install, at Tenant’s own expense, up to two (2) additional 4-inch conduits (up
to one (1) additional conduit in each of the two (2) diverse routes generally
depicted in Exhibit D).

6.4 Installation of Fiber Optic Cable. Following the delivery of the Tenant
Space by Landlord to Tenant, Tenant shall have the right to install, at its sole
cost and expense (which cost and expense shall include, but not be limited to,
all permit and other fees payable to the City of Seattle, and all costs of
installation and maintenance following such installation) but without additional
Base Rent applicable thereto, fiber optic cable from the street to the Tenant
Space. Such installation shall be subject to Landlord’s prior approval with
respect to routes, construction engineering and the method of procedure for any
building penetrations to be made in connection with such installation, which
approval by Landlord shall not be unreasonably withheld, conditioned or delayed.

6.5 Tenant’s Payment Obligations. Commencing on the Commencement Date, Tenant
shall timely pay for all utilities (including, but not limited to, electricity,
water and sewage service) provided to and/or used in (or for) the Tenant Space.
With respect to electrical power, Landlord shall pay Seattle City Light directly
for all costs of Building electricity; and, on a monthly basis, will bill Tenant
for the proportionate amount of such costs that are applicable to the Tenant
Space, based on the sub-metered amounts supplied to the Tenant Space (without
mark-up by Landlord) and charged or otherwise assessed by Seattle City Light,
including, but not limited to, usage charges, commitment charges, capacity
charges and taxes. Tenant shall pay to Landlord the amounts billed within thirty
(30) days from the date of each invoice therefor. Tenant shall also be
responsible for providing all financial security, of whatever nature (e.g.,
letter of credit or other security deposit) and whether based on use, non-use or
committed capacity, required by any utility providers for the electrical power
or other utility services provided to or reserved for the Tenant Space. Tenant
agrees to provide Landlord with evidence of utility payments and of the payment
of such financial security required in connection therewith, within thirty
(30) days of delivery of a written request therefor from Landlord.

6.6 Landlord’s Payment Obligations. Landlord shall timely pay for all
electricity charges applicable to the use and operation of the 2020 Parking
Garage.

6.7 Interruption of Utilities. Landlord shall not be liable for damages, nor
shall the Rent herein reserved be abated, for any interruption or failure of
utility services to be provided to the Tenant Space, including without
limitation electricity, nor shall the interruption or failure of utility
services to be provided to the Tenant Space be construed as an eviction of
Tenant or relieve Tenant from the duty of observing and performing any of the
provisions of this Lease to be performed by Tenant hereunder.

 

7. MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY.

7.1 Landlord’s Maintenance. Landlord shall have no obligation to repair,
maintain and/or replace the Tenant Space or any equipment therein or thereon,
except as otherwise expressly provided in this Lease. Landlord shall, at its
sole cost and expense, maintain (in a manner consistent with the Basis of Design
(Exhibit E-2) and Plans (Exhibit E-4), as modified by Modifications, if any) the
foundation of the Building, its exterior façade (with the exception of the
repair and maintenance of any mechanical louvers installed on the exterior of
any portion of the Tenant Space, which are hereby agreed by the parties to be
the responsibility of Tenant to maintain, repair and replace), the structural
portion of the Roof (i.e. not the Roof membrane), the Building-to-Building
Skybridge, the Shared Spaces that are not Restricted Common Areas, and all
portions of (and any equipment associated with) the 2020 Parking Garage. The
areas of the Property for which Landlord is assigned the obligation to repair
and maintain, pursuant to this Section 7.1, are referred to herein as
“Landlord’s Repair Obligations.” Tenant’s allocable share of CAM relating to
such Landlord expenses shall be paid as provided in Section 3.2.4 hereof.

 

22



--------------------------------------------------------------------------------

7.2 Tenant’s Maintenance. During the Term of this Lease, Tenant shall, at
Tenant’s sole cost and expense, repair, maintain and make any necessary
replacements (for which the decision of whether any component should be repaired
or replaced shall, except in connection with Landlord’s self-help right,
described below in this Section 7.2, be made by Tenant in Tenant’s sole and
absolute discretion) with respect to the Tenant Space (which includes, for such
purposes, the membrane of the Roof), the Building’s elevator, and all Building
Systems (other than any Building Systems that exclusively serve the 2020 Parking
Garage), and the Restricted Common Areas, in good order and in a clean and safe
condition (and in at least as good order and clean condition as when Tenant took
possession), ordinary wear and tear, and damage due to Casualty and Taking
(other than damages for which restoration would be required to be consistent
with the Casualty Restoration Standard – Tenant under Article 8 hereof)
excepted. The areas of the Property for which Tenant is assigned the obligation
to repair and maintain, pursuant to this Section 7.2, are referred to herein as
“Tenant’s Repair Obligations.” If Tenant fails to perform its covenants of
maintenance and repair hereunder, and if such failure shall continue after
written notice to Tenant and thirty (30) days for Tenant to cure such failure
(or such additional time as may be reasonably required for Tenant to effectuate
such cure), then Landlord may, but shall not be obligated to, perform all
necessary or appropriate maintenance and repair, and any third-party
out-of-pocket amounts reasonably expended by Landlord in connection therewith,
plus an administrative charge of five percent (5%) of such amounts, shall be
reimbursed by Tenant to Landlord as Additional Rent within thirty (30) days
after Landlord’s demand therefor.

7.3 Alterations. Notwithstanding any provision in this Lease to the contrary,
Tenant shall not make or cause to be made any alterations, additions,
improvements or replacements to the Tenant Space or any other portion of the
Building or Property (collectively, “Alterations”) without the prior written
consent and approval of Landlord, which consent and approval may not be
unreasonably withheld, conditioned or delayed; provided, however, that
Landlord’s consent shall not be required for any usual and customary
installations, repairs, maintenance, and removals of equipment and
telecommunication cables within the Tenant Space if and to the extent that such
installations, repairs, maintenance, and removals (i) are usual and customary
within the industry, and (ii) will not materially adversely affect the
Building’s structure or the Building Systems, or (iii) that will not have the
result of changing the use of the Tenant Space from that of a functioning data
center. For example, Landlord’s consent would not be required for the
configuration and placement of overhead ladder racks that are usual and
customary in datacenters even if attached to the ceiling. For purposes hereof,
“Institutional Owner Practices” shall mean practices that are consistent with
the practices of the majority of the institutional owners of institutional
grade, first-class datacenter or telecommunications projects in the United
States of America. Landlord and Tenant acknowledge and agree that Tenant may
elect, in Tenant’s sole and absolute discretion, to either (a) leave all
Alterations as part of the Tenant Space upon the expiration or earlier
termination of this Lease in good and operable condition, ordinary wear and
tear, and damage due to Casualty and Taking (other than damages for which
restoration would be required to be consistent with the Casualty Restoration
Standard – Tenant under Article 8 hereof), excepted, or (b) remove (and/or
restore, as applicable) any Alteration at any time prior to the expiration or
earlier termination of this Lease, provided that such Alteration is completely
removed and the portion of the Building from which the Alteration is removed is
fully restored back to substantially the same condition it was prior to the
installation of same, ordinary wear and tear, and damage due to Casualty and
Taking (other than damages for which restoration would be required to be
consistent with the Casualty Restoration Standard – Tenant under Article 8
hereof), excepted. Additionally, Landlord and Tenant agree that Landlord shall
provide its consent (or objections) with regard to Tenant’s requests for
Alterations consent within ten (10) business days after Landlord’s receipt of
such request. In the event that Landlord has failed to provide its consent (or
objections) within the prescribed ten (10) business day period, Landlord will be
deemed to have consented with regard to such request for Alterations consent;
provided that (i) such request for Alterations consent contains the phrase
“DATED MATERIAL ENCLOSED. RESPONSE IS REQUIRED WITHIN TEN BUSINESS DAYS AFTER
LANDLORD’S RECEIPT HEREOF”, in all capital letters (no smaller than sixteen
(16) point font) in a conspicuous location inside the package in which such
request for Alterations consent is provided to Landlord; (ii) such request for
Alterations consent contains three (3) full sets of drawings (two full size hard
copies, and one full set of drawings on CD); and (iii) in the event that
Landlord has not responded within the applicable notice period, Tenant agrees to
provide Landlord one (1) additional written notice and one (1) additional
business day in which to respond, prior to such deemed approval taking effect.
The foregoing notwithstanding, if the Alterations consent request is received by
Landlord after month 12 of the Term, and if Landlord engages a third party
engineer to review Tenant’s request for Alterations consent (and Landlord shall
notify Tenant within five (5) business days of receiving Tenant’s request for
Alterations whether such outside engineering review will be commissioned),
Landlord shall provide its consent (or objections) with regard to Tenant’s
requests for Alterations consent within fifteen (15) business days after
Landlord’s receipt of such request. In any instance where Tenant desires to
conduct Alterations prior to the Commencement Date (and Landlord allows Tenant
to do so), Tenant’s contractors, laborers, materialmen and others furnishing
labor or materials for Tenant’s job must work in harmony and not interfere with
any labor utilized by Landlord, Landlord’s contractors or mechanics; and if at
any time such entry by one (1) or more persons furnishing labor or materials for
Tenant’s work shall cause disharmony or interference for any reason whatsoever
without regard to fault, the consent granted by Landlord to Tenant and/or the
express or implied permission for such persons to enter the Tenant Space may be
withdrawn at any time upon written notice to Tenant. Additionally, all such
contractors, laborers, materialmen and others must obtain (and provide Landlord
evidence of) such insurance as Landlord may reasonably require, prior to any
such entry. Tenant shall have the right to select the contractor for the
performance of any approved Alterations, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord’s
approval of the contractors (including subcontractors) for any Alterations shall
also be contingent upon Landlord receiving proof that (a) all contractors
(including subcontractors) have Workers’ Compensation Insurance as required by
Washington law and carry adequate liability insurance on substantially the same
terms as required of Tenant under Sections 9.1 below. With respect to any
Alterations that are requested by Tenant and for which approval is required, and
provided, by Landlord, Tenant shall provide “as-built” plans to Landlord within
thirty (30) days following the completion thereof.

 

23



--------------------------------------------------------------------------------

7.4 Removal of Tenant’s Personal Property. Each of Tenant and Landlord agrees
that (a) Tenant may elect, in Tenant’s sole and absolute discretion, to either
leave any of Tenant’s Personal Property – Permitted Removal (defined in
Section 7.4.1, below) as part of the Tenant Space upon the expiration or earlier
termination of this Lease, or remove (and restore any damage caused by such
removal) any of Tenant’s Personal Property – Permitted Removal at any time prior
to the expiration or earlier termination of this Lease, and (b) Tenant shall be
required to remove all of Tenant’s Personal Property – Required Removal (defined
in Section 8.4.1, below) from the Tenant Space prior to the expiration or
earlier termination of this Lease, and restore any damage caused by such
removal, at any time prior to the expiration or earlier termination of this
Lease. For the avoidance of doubt, Tenant acknowledges and agrees that, as it
relates to any item of Tenant’s Personal Property that is removed, the entire
item must be removed and the Property must be properly and completely restored
(e.g., if Tenant chooses to remove a generator that is part of Tenant’s Personal
Property – Permitted Removal, (a) the generator and the connecting lines must be
properly de-commissioned and completely removed in their respective and total
entirety by a licensed electrician, and (b) the fuel tank(s) must be completely
removed (and the Land remediated, as necessary) by a technician/contractor who
is properly licensed to conduct such removal and remediation in accordance with
all applicable Environmental Laws). For the further avoidance of doubt, Landlord
and Tenant acknowledge and agree that an item of Tenant’s Personal Property
having the status of “Tenant’s Personal Property – Permitted Removal” or that of
“Tenant’s Personal Property – Required Removal” shall not be deemed, in and of
itself, to modify Tenant’s obligations under this Lease, as it relates to such
items of Tenant’s Personal Property (i.e., if one of Tenant’s fuel tanks
develops a leak, Tenant retains the obligation, under Section 5.3.3(a) and
Section 7.2, to cause the fuel tank to be repaired and the Land to be
remediated, notwithstanding such item’s status as an item of “Tenant’s Personal
Property – Permitted Removal” and/or Tenant’s decision not to remove the same at
the expiration of the Term of this Lease).

7.4.1 Defined Terms (Tenant’s Personal Property).

7.4.1.1. For the purposes hereof, the term “Tenant’s Personal Property-Required
Removal” shall mean and refer to the following items of Tenant’s Personal
Property: all cable, wiring, connecting lines, cabinets, racks and cable trays.

7.4.1.2 For the purposes hereof, the term “Tenant’s Personal Property-Permitted
Removal” shall mean and refer to all items of Tenant’s Personal Property that
are not Tenant’s Personal Property – Required Removal, including: generators,
HVAC equipment, UPSs and PDUs.

 

24



--------------------------------------------------------------------------------

7.4.2 Standards and Timing of Removal. As it relates to all items of Tenant’s
Personal Property that are removed (whether such removal is required or chosen,
pursuant to this Section 7.4), Tenant shall, at Tenant’s sole cost and expense,
promptly cause such removal to occur, and shall cause those portions of the
Building and/or the Tenant Space that are damaged by such removal (or by the
initial installation) of such Tenant’s Personal Property to be restored to
substantially the same condition that existed immediately prior to the
installation or placement of such items, ordinary wear and tear, and damage due
to Casualty and Taking (other than damages for which restoration would be
required to be consistent with the Casualty Restoration Standard – Tenant under
Article 8 hereof), excepted. In that regard, if Tenant fails to promptly and
completely: (a) remove any items of Tenant’s Personal Property – Required
Removal (e.g., upon the expiration of the Removal Period (as defined in
Section 13.2, below), cable, wiring and/or connecting lines remain in the Tenant
Space), and/or (b) remove any items of Tenant’s Personal Property – Permitted
Removal that Tenant undertakes to remove in part (e.g., upon the expiration of
the Removal Period, Tenant has removed a generator, but has not removed (and
remediated, as necessary) the corresponding fuel tank(s)), and if such failure
shall continue after written notice to Tenant and thirty (30) days for Tenant to
cure such failure (or, provided Tenant has commenced such removal within such
thirty (30) day period, such additional time as may be reasonably required for
Tenant to effectuate such cure), Landlord shall, in each such case, have the
right to remove such items of Tenant’s Personal Property and to restore those
portions of the Building, the Property and/or the Tenant Space damaged by such
removal (or the initial installation or operation thereof) to substantially the
same condition that existed immediately prior to the installation or placement
of such item(s) of Tenant’s Personal Property, in which case Tenant agrees to
reimburse Landlord within thirty (30) days of Landlord’s demand therefor, for
all of Landlord’s costs of removal and restoration plus an administrative fee
equal to five percent (5%) of such cost.

7.4.3 Ordinary Course. Subject to the terms of Sections 7.4, 7.4.1 and 7.4.2,
Tenant may, from time to time during the Term, remove Tenant’s Personal Property
from the Tenant Space in the ordinary course of business.

7.5 Repair of Design or Construction Defects. In the event that, within the
first thirty-six (36) months of the Term, Tenant reasonably determines and
provides written notice to Landlord that there are defects in the construction
or design of the Project Tenant’s Work which result in the failure of any
component of the Project Tenant’s Work to perform substantially in accordance
with performance levels specified in the Basis of Design (Exhibit E-2) and Plans
(Exhibit E-4), the Landlord shall be obligated to, or shall cause the Contractor
or Design Consultants to, repair, redesign, reconstruct and/or replace such
components so that such defect is corrected (“Landlord’s Extraordinary Repair
Obligations”). This excludes, however, (a) defects caused by abuse, neglect,
negligence or willful misconduct by Tenant or Tenant’s Separate Contractors,
(b) defects caused by Modifications not executed by Landlord or Contractor,
(c) defects caused by improper or insufficient maintenance, improper operation,
or normal wear and tear under normal usage, or (d) labor or Material costs for
repairing or replacing defective equipment (for example, a defectively
manufactured pump or generator, as distinguished from defectively installed
equipment), except to the extent such costs are covered under an unexpired
manufacturer’s warranty.

7.5.1 In the event Tenant provides notice of design or construction defects to
Landlord in accordance with this Section 7.5, Landlord shall have a period of
thirty (30) days thereafter within which to investigate the claimed design or
construction defects, and to meet and confer with Tenant, the Contractor and/or
the Design Consultants for the Project Tenant’s Work. In such meet and confer
period, Tenant shall provide Landlord, the Contractor and/or such Design
Consultants with reasonable access to all records of Tenant substantiating the
claimed design or construction defects.

7.5.2 At or before the end of such thirty (30) day meet and confer period,
Landlord shall commence or cause the Contractor and/or Design Consultants to
commence and diligently pursue the repairs, redesigns, reconstruction and/or
replacements reasonably required to correct, on a commercially reasonable
schedule, any design or construction defects within Landlord’s Extraordinary
Repair Obligations. Provided such efforts are so commenced by Landlord, the
Contractor and/or the Design Consultants and are diligently pursued and
completed on a commercially reasonable schedule, then except in the case of an
emergency that prevents Tenant from accessing the Tenant Space or that may
result in injury to persons or actual damage to property, Tenant shall have no
rights of Tenant Self-Help in respect to any design or construction defects
which Landlord is obligated to correct under this Section 7.5.

 

25



--------------------------------------------------------------------------------

7.5.3 In the event Tenant exercises its rights under this Section 7.5 to require
Landlord to correct any design or construction defects in the Project Tenant’s
Work, Tenant shall reasonably cooperate with Landlord’s diligent efforts to
correct such defects, including, without limitation, cooperating with any
efforts of Landlord to enforce any warranties or indemnities of the Design
Consultants and/or the Contractor, its subcontractors, suppliers and/or
manufacturers of any components of the Project Tenant’s Work, whether such
warranties or indemnities are held by Landlord or have been given directly to
Tenant by such Contractors, subcontractors, suppliers or manufacturers or
assigned to Tenant pursuant to Exhibit E hereto.

 

8. CASUALTY EVENTS; TAKINGS.

8.1 Casualty Events.

8.1.1 Damage; Standards for Repair. If at any time during the Term of this
Lease, any portion of the Property shall be damaged or destroyed by fire or
other casualty (a “Casualty Event”), then (a) Landlord shall, subject to the
terms of this Article 8, be obligated to promptly, diligently, using good faith,
repair and reconstruct those portions of the Property that fall within
Landlord’s Repair Obligations to substantially the same condition in which they
existed immediately prior to the occurrence of the Casualty (such repair and
reconstruction standard is referred to herein as the “Casualty Restoration
Standard-Landlord”), and (b) Tenant shall, subject to part (a) above, be
obligated (following Landlord’s completion of the Casualty Restoration
Standard-Landlord) to repair and reconstruct those portions of the Property that
fall within Tenant’s Repair Obligations to substantially the same condition in
which they existed immediately prior to such Casualty (such repair and
reconstruction standard is referred to herein as the “Casualty Restoration
Standard-Tenant”). The foregoing notwithstanding, while Tenant shall be
obligated to complete the Casualty Restoration Standard-Tenant, it shall be
Tenant’s option, in Tenant’s sole and absolute discretion, as to whether Tenant
desires to repair, replace, rebuild or otherwise restore any of Tenant’s Own
Work or any of Tenant’s Personal Property and/or Tenant’s post-Commencement Date
Alterations.

8.1.1.1 Tenant’s Termination Right. If (a) a Casualty Event causes damage to the
Tenant Space, or (b) a Casualty Event causes damage to the Building such that
Tenant is prevented from accessing the Tenant Space, then, in each event, Tenant
shall have the right to terminate this Lease by, and effective upon, written
notice to Landlord if the Repair Period-Estimated (Landlord) exceeds ninety
(90) days (in which case Tenant must provide written notice to Landlord of such
termination within twenty (20) days after Tenant’s receipt of the Casualty
Repair Notice (Landlord). If (a) the Repair Period – Estimated (Landlord) was
ninety (90) days or less, but the Repair Period-Actual (Landlord) exceeds ninety
(90) days, or (b) the Repair Period-Estimated (Landlord) was more than ninety
(90) days and Tenant did not exercise its termination right, but the Repair
Period-Actual (Landlord) exceeds the Repair Period-Estimated (Landlord), then,
in each event, Tenant shall, until such time as the Casualty Restoration
Standard-Landlord has been completed (except for minor punch list items which do
not materially interfere with Tenant’s use of the Tenant Space), have the right
to terminate this Lease by giving Landlord at least ten (10) business days
written notice, in which event, such termination shall be effective on the date
set forth in such notice unless Landlord has and continues to diligently pursue
completion and actually completes the Casualty Restoration Standard-Landlord
(except for minor punch list items which do not materially interfere with
Tenant’s use of the Tenant Space) prior to the end of such 10-business day
period.

8.1.1.2 Landlord’s Termination Right. If (a) the Casualty Repair Notice
(Landlord) indicates a Repair Period – Estimated (Landlord) that exceeds one
hundred and eighty (180) days, and (b) the Casualty Event occurs at a time when
there are 12 months or less remaining in the Term, then Landlord may, by thirty
(30) days written notice to Tenant, terminate this Lease. Additionally,
destruction of the entirety (or substantially all) of the Building shall
automatically terminate this Lease (a “Casualty-Complete Termination”) (in which
case Landlord must provide written notice of such Casualty-Complete Termination
within ninety (90) days after the date of the Casualty Event). The foregoing
notwithstanding, Tenant shall have the right to negate such a Casualty-Complete
Termination by virtue of (a) providing written notice to Landlord, within thirty
(30) days after Tenant’s receipt of the Casualty-Complete Termination notice,
stating Tenant’s desire for Landlord to complete the Casualty Restoration
Standard – Landlord, rather than allow the Lease to terminate; and (b) including
in such notice a waiver by Tenant of the rights to terminate this Lease under
Section 8.1.1.1, above. In such case, Tenant agrees that the net period of Base
Rent abatement related to such Casualty Event shall not exceed an aggregate of
five hundred forty (540) calendar days. In order to achieve such net period of
Base Rent abatement, Landlord and Tenant agree that any period of time, in
excess of five hundred forty (540) calendar days, during which the Base Rent is
abated in connection with such Casualty Event shall, by virtue of written notice
from Landlord to Tenant upon Landlord’s completion of the Casualty Restoration
Standard-Landlord, be deemed to have been added to the end of the Term of this
Lease (e.g., in the event that Base Rent is abated for a total of seven hundred
(700) calendar days in connection with Landlord’s completion of the Casualty
Restoration Standard – Landlord, the Term shall (upon the completion of the
Casualty Restoration Standard – Landlord) be deemed to have been extended by one
hundred sixty (160) additional days).

 

26



--------------------------------------------------------------------------------

8.1.1.3 Base Rent Abatement – Casualty Events. In the event that this Lease is
terminated pursuant to Sections 8.1.1.1 or 8.1.1.2, above, Landlord shall refund
to Tenant any prepaid Base Rent, less any sum then owing to Landlord by Tenant.
If, however, this Lease is not terminated pursuant to any of said Sections, Base
Rent shall be abated proportionately during the Repair Period-Actual (Landlord)
to the extent that the Tenant Space (i) is unfit for use by Tenant in the
ordinary conduct of Tenant’s business, and (ii) actually is not used by Tenant.
Notwithstanding anything in this Section 8.1 to the contrary, there shall be no
abatement of rent by reason of any portion of the Tenant Space being unusable
for a period equal to one day or less.

8.1.2 Insurance Deductibles. For the avoidance of doubt, Landlord shall be
responsible for the payment of any deductible applicable to the property
insurance required of Landlord under Section 9.2, and Tenant will be responsible
for the payment of any deductible applicable to the property insurance required
of Tenant under Section 9.1.

8.2 Takings.

8.2.1 Total Taking. If the entire Building shall be condemned by a governmental
authority under its power of eminent domain (a “Total Taking”), this Lease shall
terminate as of the date of the vesting of title in the condemning authority.

8.2.2 Partial Taking. If only a part of the Building shall be the subject of a
Taking, this Lease shall continue in full force and effect, subject to the terms
of Sections 8.2.3 through 8.2.7 below.

8.2.3 Tenant’s Termination Right – Partial Taking. If only a portion of the
Property is taken under the power of eminent domain or condemned by any
competent authority for any public or quasi public use or purpose, or sold to
prevent the exercise thereof (a “Partial Taking”) and if the Partial Taking
represents the taking of any portion of the Building or the Property that is
vital to the conduct of the Permitted Use, including, without limitation, if, by
reason of such Taking, Tenant no longer has reasonable means of access to the
Building or no longer has a reasonable location to place its generators, then
Tenant may terminate this Lease by notice to Landlord given within sixty
(60) days following the date upon which Tenant received notice of such Taking.
If Tenant so notifies Landlord, this Lease shall terminate upon the date set
forth in the notice, which date shall not be more than thirty (30) days
following the giving of such notice. If Tenant does not terminate this Lease in
accordance with this Section 8.2.3 (time being of the essence), Landlord and
Tenant shall be obligated to restore the Project Work to a condition (accounting
for the condemned/taken portion of same) consistent with their respective
Casualty Restoration Standards set forth in Section 8.1.1 above.

8.2.4 Base Rent Abatement – Taking. If any part of the Tenant Space is taken by
condemnation and this Lease remains in full force and effect, on the date of
taking the Monthly Base Rent shall be equitably reduced, based in part upon the
ratio that the total number of square feet in the Tenant Space taken bears to
the total number of square feet in the Tenant Space immediately before the date
of taking.

8.2.5 Taking Award Rights. With respect to the award from the condemning
authority related to a Taking of all or any portion of the Property, any award
for a Taking of all or any portion of the Land shall be allocated entirely to
Landlord, and any award for a Taking of all or any portion of the Building
(“Building Award”) shall be allocated between Landlord and Tenant on the
following basis: Tenant shall be entitled to the portion of the Building Award
based upon the then-actual value in their then-present condition of the
improvements made to the Building at Tenant’s expense (including, without
limitation, the Project Tenant Work, Tenant’s Own Work, and all Alterations made
by Tenant), the then-actual value in their then-present condition of the
Tenant’s Personal Property, and the costs of Tenant’s loss of business relating
to such Taking, if and to the extent that such amounts for Tenant’s loss of
business are included in the Taking, are includable in the Building Award under
then-applicable Washington law and are specifically accounted for in the
Building Award; and Landlord shall be entitled to the balance of the Building
Award. The foregoing notwithstanding, in the event that this Lease is terminated
in connection with any Taking, Landlord expressly permits Tenant to make a
separate claim against the condemning authority, in any appropriate proceeding,
for condemned/taken items of Tenant’s Personal Property, the value of Tenant’s
unamortized, but taken, leasehold improvements or other improvements to the
Tenant Space made by Tenant or at Tenant’s expense and for Tenant’s moving
expenses and loss of business related to such Taking, but only if such claim
and/or recovery does not reduce the condemnation/taking award otherwise payable
to Landlord in connection with such Taking. If any such award that is made, or
compensation that is paid, to either party specifically includes an award or
amount for the other, the party first receiving the same shall promptly make an
accounting of same to the other.

 

27



--------------------------------------------------------------------------------

8.2.6 Tenant’s Remedy. In the event of a Casualty or Taking, Tenant shall not be
entitled to any compensation or damages for loss of, or interference with,
Tenant’s (a) business, or (b) use or access of all or any part of the Tenant
Space, in either case, resulting from any such damage, repair, reconstruction or
restoration, except as expressly stated herein.

8.2.7 Waiver. Landlord and Tenant agree that the provisions of this Article 8
and the remaining provisions of this Lease shall exclusively govern the rights
and obligations of the parties with respect to any and all damage to, or
destruction of, all or any portion of the Tenant Space, the Building or the
Property, and/or any Taking thereof, and Landlord and Tenant hereby waive and
release each and all of their respective common law and statutory rights
inconsistent herewith, whether now or hereinafter in effect.

 

9. INSURANCE.

9.1 Tenant’s Insurance. Tenant shall, at Tenant’s sole cost and expense, procure
and maintain throughout the Term of this Lease, a policies or policies of
insurance in accordance with the terms and requirements set forth on Exhibit G
attached hereto.

9.2 Landlord’s Insurance. Landlord shall procure and keep in effect from the
date of this Lease and at all times until the end of the Term, All Risk or
Special Peril Form coverage insuring Landlord and the Building (Landlord’s
Repair Obligations only) for the full replacement value thereof, without
deduction for depreciation and with such deductibles as Landlord determines from
time to time in accordance with sound and reasonable risk management principles.

9.3 Waiver of Subrogation. Landlord and Tenant each release the other (and their
respective agents, employees and representatives) from responsibility for, and
waive their entire claim of recovery against the other (and their respective
agents, employees and representatives) for (i) any loss or damage to the real or
personal property of either located anywhere in Building, arising out of or
incident to the occurrence of any of the perils which may be covered by an All
Risk or Special Peril Form insurance policy, with extended coverage endorsement
in common use in the Seattle locality, or (ii) loss resulting from business
interruption at the Tenant Space or loss of rental income from the Building,
arising out of or incident to the occurrence of any of the perils which may be
covered by a business interruption insurance policy and by the loss of rental
income insurance policy in common use in the Seattle locality. Tenant and
Landlord shall cause their respective insurance carriers to consent to such
release and waiver and to waive all rights of subrogation against the other. The
foregoing waivers shall be in addition to, and not a limitation of, any other
waivers or releases contained in this Lease.

 

10. TRANSFERS.

10.1 Restrictions on Transfers; Landlord’s Consent. Except for Permitted
Transfers (defined in Section 10.1.1), Permitted Agreements (defined in
Section 10.4) and Permitted Subleases (defined in Section 10.5), Tenant shall
not sublease all or any part of the Tenant Space, nor assign this Lease, nor
enter into any other agreement (a) permitting a third party (other than Tenant’s
employees and occasional guests) to occupy or use any portion of the Tenant
Space, or (b) otherwise assigning, transferring, licensing, mortgaging,
pledging, hypothecating, encumbering or permitting a lien to attach to its
leasehold interest under this Lease (any such assignment, sublease, license or
the like may sometimes be referred to herein as a “Transfer” and any person or
entity to whom a Transfer is made or sought to be made is referred to herein as
a “Transferee”), without Landlord’s express prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. The term “Transfer”
shall also include any sublease or sub-license of whatever tier. Except for
Permitted Transfers and Permitted Agreements, no Transfer (whether voluntary,
involuntary or by operation of law) shall be valid or effective without
Landlord’s prior written consent and, at Landlord’s election, any Transfer or
attempted Transfer shall constitute an Event of Default of this Lease.

 

28



--------------------------------------------------------------------------------

10.1.1 Permitted Transfer. Notwithstanding anything to the contrary in this
Lease, Tenant shall have the right, with no consent of Landlord being required
or necessary (such event, a “Permitted Transfer”) (however, Landlord shall be
given written notice within thirty (30) days of such Permitted Transfer), to
sublease all or a portion of the Tenant Space or to assign this Lease by
operation of law or otherwise to any of the following entities (each a
“Permitted Assignee”): (i) an affiliate, subsidiary, or parent of Tenant, or a
corporation, partnership or other legal entity wholly owned by Tenant
(collectively, a “Tenant Affiliate”); provided, however, that the Tangible Net
Worth (defined below) of such Tenant Affiliate is not less than the Tangible Net
Worth of Tenant as of the Effective Date, or (ii) a successor to Tenant by
acquisition or merger, or by a consolidation or reorganization pursuant to which
Tenant ceases to exist as a legal entity (each such party a “Successor Party”)
and the Tangible Net Worth of the surviving or created entity is not less than
the Tangible Net Worth of Tenant as of the Effective Date. As used herein,
(A) “parent” shall mean a company which owns a majority of Tenant’s voting
equity; (B) “subsidiary” shall mean an entity wholly owned by Tenant or a
controlling interest in whose voting equity is owned by Tenant; and
(C) “affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant. The term “Tangible Net Worth” as used herein shall mean the
excess of total assets over total liabilities (in each case, determined in
accordance with GAAP). Excluded from the determination of total assets are all
assets which would be classified as intangible assets under GAAP, including,
without limitation, goodwill, licenses, patents, trademarks, trade names,
copyrights, and franchises.

10.1.2 Certain Permitted Financing. Notwithstanding anything to the contrary in
this Lease, the mortgaging, pledging, hypothecating, encumbering or permitting a
lien to attach to any of Tenant’s Personal Property (in each case, a “Tenant’s
Personal Property Financing”) is not a Transfer, and Tenant shall have the
right, with no consent of Landlord being required or necessary, to mortgage,
pledge, hypothecate, encumber or permit a lien to attach to any of Tenant’s
Personal Property (other than to its leasehold interest under this Lease),
including, without limitation, for equipment financing; provided, however, that
Landlord shall not be obligated to permit the secured party in any Tenant’s
Personal Property Financing to access the Building for the purposes of removing
any of Tenant’s Personal Property unless and until such secured party has
entered into a reasonably acceptable access agreement with Landlord and Tenant.
Such access agreement shall expressly prohibit any auction in the Building of
Tenant’s personal property.

10.2 Notice to Landlord. If Tenant desires to make any Transfer (other than a
Permitted Transfer, for which Tenant must notify Landlord within twenty
(20) days after the occurrence of same, or a Permitted Agreement, for which no
notice is necessary other than that which is expressly described in
Section 10.4, below, but in each instance for which all materials described in
this Section 10.2 must still be provided contemporaneously with such notice),
then at least twenty (20) business days (but no more than one hundred eighty
(180) days) prior to the proposed effective date of the proposed Transfer,
Tenant shall submit to Landlord a written request (a “Transfer Notice”) for
Landlord’s consent, which notice shall include: (i) a statement containing:
(a) the name and address of the proposed Transferee; (b) current, certified
financial statements of the proposed Transferee, and any other information and
materials (including, without limitation, credit reports, business plans,
operating history, bank and character references) reasonably required by
Landlord to assist Landlord in reviewing the financial responsibility,
character, and reputation of the proposed Transferee; (c) all of the principal
terms of the proposed Transfer; and (d) such other information and materials as
Landlord may reasonably request (and if Landlord requests such additional
information or materials, the Transfer Notice shall not be deemed to have been
received until Landlord receives such additional information or materials) and
(ii) four (4) originals of the proposed assignment or other Transfer on a form
approved by Landlord and such other Transfer documentation that is executed by
Tenant and the proposed Transferee. If Tenant modifies any of the terms and
conditions relevant to a proposed Transfer specified in the Transfer Notice,
Tenant shall re-submit such Transfer Notice to Landlord for its consent pursuant
to all of the terms and conditions of this Article 10.

 

29



--------------------------------------------------------------------------------

10.3 No Release; Subsequent Transfers. No Transfer (whether or not a Permitted
Transfer) will release Equinix Operating Co., Inc., and/or any successor of
Equinix Operating Co., Inc., from the Tenant’s obligations under this Lease or
alter the primary liability of Equinix Operating Co., Inc., and/or any successor
of Equinix Operating Co., Inc., to pay the Rent and to perform all other
obligations to be performed by Tenant hereunder. In no event shall the
acceptance of any payment by Landlord from any other person be deemed to be a
waiver by Landlord of any provision hereof. Consent by Landlord to one Transfer
will not be deemed consent to any subsequent Transfer. In the event of breach by
any Transferee of Tenant or any successor of Tenant in the performance of any of
the terms hereof, Landlord may proceed directly against Equinix Operating Co.,
Inc., and/or any successor of Equinix Operating Co., Inc., without the necessity
of exhausting remedies against such Transferee or successor. The voluntary or
other surrender of this Lease by Tenant or a mutual termination thereof shall
not work as a merger and shall, at the option of Landlord, either (i) terminate
all and any existing agreements effecting a Transfer, or (ii) operate as an
assignment to Landlord of Tenant’s interest under any or all such agreements.

10.4 Colocation. Additionally, Tenant shall have the right, with no consent of
Landlord being required or necessary, to enter into subleases, licenses or
similar agreements (collectively a “Permitted Agreement”) with a customer (i.e.,
a person or entity that has entered into an agreement with Tenant, or an
affiliate of Tenant, for the provision of telecommunication, colocation or any
similar or successor services from the Building (“Customers”), consistent with
the custom and practice of the telecommunications industry, to “co-locate” such
Customers’ telecommunications equipment within the Building or to otherwise
occupy a portion of the Building and to allow such Customers to avail themselves
of the services provided by Tenant from the Building consistent with the
Permitted Use. Any such Permitted Agreement shall be subject and subordinate in
all respects to all of the terms of this Lease but shall not require any prior
consent or notice to the Landlord; provided, however, that: (a) no Permitted
Agreement shall in any way discharge or diminish any of the obligations of
Tenant to Landlord under this Lease and Tenant shall remain directly and
primarily liable under this Lease; (b) each Permitted Agreement shall be subject
to and subordinate to this Lease and to the rights of Landlord hereunder;
(c) each Permitted Agreement shall prohibit the Customer from engaging in any
activities on the Tenant Space that are not consistent with the Permitted Use;
(d) each Permitted Agreement shall have a term which expires on or prior to the
expiration date of the term of this Lease (or the expiration of any extension
option if Tenant has irrevocably exercised such extension option) and (e) the
Customer’s agreement with respect to the use of a portion of the Building may
not violate the terms of this Lease or any Applicable Laws. The Customer shall
comply with all Applicable Laws. The Permitted Agreements and the Customers’
rights thereunder shall be subject and subordinate at all times to the Lease and
all of its provisions, covenants and conditions. 

10.5 Permitted Subleases. Additionally, Tenant shall have the right, with no
consent of Landlord being required or necessary, to enter into subleases or
similar agreements (collectively a “Permitted Sublease”) with a sublessee to
provide to customers of such sublessee telecommunication, colocation or any
similar or successor services from the Building, consistent with the custom and
practice of the telecommunications industry and consistent with the Permitted
Use. Any such Permitted Sublease shall not require any prior consent or notice
to the Landlord; provided, however, that: (a) no Permitted Sublease shall in any
way discharge or diminish any of the obligations of Tenant to Landlord under
this Lease and Tenant shall remain directly and primarily liable under this
Lease; (b) each Permitted Sublease shall be subject to and subordinate to this
Lease and to the rights of Landlord hereunder; (c) each Permitted Sublease shall
prohibit the sublessee from engaging in any activities on the Tenant Space that
are not consistent with the Permitted Use; (d) each Permitted Sublease shall
have a term which expires on or prior to the expiration date of the term of this
Lease (or the expiration of any extension option if Tenant has irrevocably
exercised such extension option); (e) each Permitted Sublease may not violate
the terms of this Lease or any Applicable Laws; and (f) each Permitted Sublease
shall be substantially on a form from time to time reasonably approved by
Landlord. In the event that any customer of Tenant desires to become a sublessee
under a Permitted Sublease, and desires that Landlord agree to execute a
commercially reasonable recognition and non-disturbance agreement with such
sublessee, then, in such event, such sublessee, the form of sublease, and the
form of recognition and non-disturbance agreement shall all be subject to
Landlord’s consent and approval, not to be unreasonably withheld, conditioned or
delayed; by way of illustration and not limitation, Landlord may condition its
consent and approval upon: (x) Landlord being granted the right to relocate such
sublessee to another reasonable location within the Data Center Suites at the
sublessee’s or Tenant’s sole cost and expense, and (y) Landlord not being deemed
(by virtue of such agreement) to have agreed to take on any of Tenant’s
obligations and/or duties, vis a vis the sublessee under such Permitted
Sublease. In the event that Landlord does, in fact, consent to and approve such
items, Landlord agrees that it will counter-execute and deliver the agreed upon
form of recognition and non-disturbance agreement once the document, having been
duly executed by Tenant and the proposed sublessee, is received by Landlord.

 

30



--------------------------------------------------------------------------------

10.5.1 In connection with the foregoing request for approval of the recognition
and non-disturbance agreement, Landlord and Tenant agree that Landlord shall
provide its consent (or objections) with regard to Tenant’s (or the proposed
sublessee’s) requests for modifications to the form of such agreement within ten
(10) business days after Landlord’s receipt of such request (in which case the
submission and review process shall start again). In the event that Landlord has
failed to provide its consent (or objections) within the prescribed ten
(10) business day period, Landlord will be deemed to have consented with regard
to the inclusion of such modifications in the recognition and non-disturbance
agreement; provided that (i) the e-mailed request for such modifications
contains the phrase “RESPONSE IS REQUIRED WITHIN TEN BUSINESS DAYS AFTER
LANDLORD’S RECEIPT HEREOF”, in all capital letters (no smaller than sixteen
(16) point font) in a conspicuous location in the text of the relevant e-mail
message to Landlord; and (ii) in the event that Landlord has not responded
within the applicable notice period, Tenant agrees to provide Landlord one
(1) additional e-mailed notice and one (1) additional business day in which to
respond, prior to such deemed approval taking effect. The foregoing
notwithstanding, the above-described time periods and deemed approval conditions
shall not apply in the event that (a) there is any Holder at the time of the
relevant request, and (b) Holder consent and/or approval is required with regard
to such request for approval of the recognition and non-disturbance agreement;
in which case, Landlord will promptly seek any required approvals from the
relevant Holder(s) and will diligently continue to use commercially reasonable
efforts to pursue the same

 

11. ESTOPPEL CERTIFICATES.

11.1 Estoppel Certificate by Tenant. At any time and from time to time, within
ten (10) days after written request by Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement in writing certifying all
matters reasonably requested by Landlord or any current or prospective
purchaser, or the Holder of any Security Document. Tenant acknowledges and
agrees that it understands that any statement delivered (or to be delivered)
pursuant to this Article 11 may be relied upon by any prospective purchaser of
the Building or the Property or by any prospective mortgagee or other like
encumbrancer thereof or any assignee of any such encumbrance upon the Building
or the Property.

11.2 Estoppel Certificate by Landlord. At any time and from time to time, within
ten (10) days after written request by Tenant, Landlord shall execute,
acknowledge and deliver to Tenant a statement in writing certifying all matters
reasonably requested by Tenant or any current or prospective transferee, or
purchaser of Tenant or any current or prospective lender to Tenant or
transferee, including without limitation the nature of known defaults by Tenant
under the Lease, if any. Landlord acknowledges and agrees that it understands
that any statement delivered (or to be delivered) pursuant to this Article 11
may be relied upon by any current or prospective transferee, or purchaser of
Tenant, or any current or prospective lender to Tenant or transferee.

 

12. SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.

12.1 Subordination and Attornment. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any mortgagee or beneficiary with a mortgage
or deed of trust encumbering the Property or any portion thereof, or any lessor
of a ground or underlying lease with respect to the Property or any portion
thereof (any such mortgagee, beneficiary or lessor, a “Holder”), this Lease will
be subject and subordinate at all times to: (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Property;
(ii) the lien of any mortgage, deed or deed of trust which may now exist or
hereafter be executed affecting the Property or any portion thereof; (iii) all
past and future advances made under any such mortgages, deeds or deeds of trust;
and (iv) all renewals, modifications, replacements and extensions of any such
ground leases, master leases, mortgages, deed and deeds of trust (collectively,
“Security Documents”) which may now exist or hereafter be executed which
constitute a lien upon or affect the Property or any portion thereof, or
Landlord’s interest and estate in any of said items, subject to the terms of
Section 12.3, below; provided, however, as a condition to Tenant’s agreement
hereunder to subordinate Tenant’s interest in this Lease to any future Security
Document not effective as of the Effective Date of this Agreement, Landlord
shall obtain from the applicable Lender a subordination, non-disturbance and
attornment agreement in recordable form that is reasonably acceptable to Tenant
(any such agreement, an “SNDA”). Notwithstanding the foregoing, Landlord
reserves the right to subordinate any such Security Documents to this Lease. In
the event of any termination or transfer of Landlord’s estate or interest in the
Property, the Building or the Tenant Space by reason of any termination or
foreclosure of any such Security Documents (and notwithstanding any
subordination of such Security Document to this Lease that may or may not have
occurred), at the election of Landlord’s successor in interest, Tenant agrees to
attorn to and become the tenant of such successor, in which event Tenant’s right
to possession of the Property will not be disturbed as long as Tenant is not in
default under this Lease. Tenant hereby waives any right under any Applicable
Law or otherwise to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any termination or transfer of
Landlord’s estate or interest in the Property, the Building or the Tenant Space
by reason of any termination or foreclosure of any such Security Documents.

 

31



--------------------------------------------------------------------------------

12.1.1 Landlord hereby represents and warrants that as of the Effective Date,
the Property is not encumbered by a mortgage, deed of trust or other Security
Document.

12.2 Mortgagee and Ground Lessor Protection. Tenant agrees to give each Holder,
by registered or certified mail, or by overnight courier, a copy of any notice
of default served upon the Landlord by Tenant, provided that prior to such
notice Tenant has been notified in writing of the address of such Holder
(hereafter, a “Noticed Holder”). Tenant further agrees that prior to Tenant
pursuing any remedy for such default provided hereunder, at law or in equity,
any Noticed Holder shall have the same time periods (i.e., within Landlord’s
time periods) set forth in this Lease, or as otherwise set forth in the SNDA,
for which to cure or correct such default.

12.3 SNDA. At any time that the Building is made subject to any Security
Document(s) (including, without limitation, prior to the date hereof), Landlord
shall use commercially reasonable good faith efforts to cause the Holder (or
prospective Holder) to deliver to Tenant an SNDA, providing in part that so long
as Tenant is not in default under this Lease after the expiration of any
applicable notice and cure periods, Tenant may remain in possession of the
Tenant Space under the terms of this Lease, even if the mortgagee or its
successor should acquire Landlord’s title to the Building. The foregoing
obligation shall apply if the Building is currently subject to any Security
Document(s), and Landlord shall use commercially reasonable efforts to cause the
Holder (or prospective Holder) to deliver to Tenant an SNDA prior to the
Commencement Date. Notwithstanding anything herein to the contrary, the
subordination of this Lease to any Security Document hereafter placed upon the
Building and Tenant’s agreement to attorn to the Holder as provided in this
Section 12 shall be conditioned upon the Holder entering into an SNDA. Tenant
covenants and agrees to execute and deliver, within ten (10) days of receipt
thereof, an SNDA.

 

13. SURRENDER OF TENANT SPACE; HOLDING OVER.

13.1 Tenant’s Method of Surrender. Upon the expiration of the Term of this
Lease, or upon any earlier termination of this Lease or the termination of
Tenant’s right to possess the Tenant Space, Tenant shall, subject to the
provisions of this Article 13 and Section 7.4, quit and surrender possession of
the Tenant Space to Landlord in good working order and clean condition,
reasonable ordinary wear and tear, and damage due to Casualty and Taking
excepted.

13.2 Tenant’s Personal Property. Upon the expiration or earlier termination of
this Lease, whether by lapse of time or otherwise, Tenant shall promptly and
peacefully surrender possession of the Tenant Space to Landlord. In connection
therewith, Tenant shall, at its sole cost and expense, on or before the date of
expiration or earlier termination of this Lease, have removed all of the
Tenant’s Personal Property which Tenant is required to or has chosen to remove
from the Tenant Space in accordance with Section 7.4 hereof, and Tenant shall
have complied with the standards of removal and restoration more particularly
set forth in Section 7.4.3 thereof. In the event any items of Tenant’s Personal
Property remain in the Tenant Space after the expiration or earlier termination
of this Lease, then, in addition to the rights and remedies given to Landlord in
Section 7.4 hereof in respect to Tenant’s Personal Property not properly
removed, Landlord shall have the alternative right, at Landlord’s election, to
treat any or all of Tenant’s Personal Property remaining in the Tenant Space as
having been abandoned to the Landlord. In such case, Landlord shall have the
right to treat such abandoned property as its own and to make such disposition
of such property as Landlord may desire without liability for compensation or
damages to Tenant.

 

32



--------------------------------------------------------------------------------

13.3 Holding Over. If Tenant should remain in possession of all or any portion
of the Tenant Space after the expiration of the Term of this Lease (or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space), without the execution by Landlord and Tenant of a new
lease or an extension of the Term of this Lease, then Tenant shall be deemed to
be occupying the entire Tenant Space as a tenant-at-sufferance, upon all of the
terms contained herein, except as to term and Base Rent and any other provision
reasonably determined by Landlord to be inapplicable. During any such holdover
period, Tenant shall pay to Landlord a monthly Base Rent in an amount equal to
one hundred fifty percent (150%) of the Base Rent and Additional Rent payable by
Tenant to Landlord during the last month of the Term of this Lease. The monthly
rent payable for such holdover period shall in no event be construed as a
penalty or as liquidated damages for such retention of possession, nor shall
such monthly rent be considered to be any form of consequential or special
damages related to such retention of possession. Neither any provision hereof
nor any acceptance by Landlord of any rent after any such expiration or earlier
termination shall be deemed a consent to any holdover hereunder or result in a
renewal of this Lease or an extension of the Term, or any waiver of any of
Landlord’s rights or remedies with respect to such holdover. Notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender possession of the Tenant Space upon the
expiration of the Term of this Lease or upon the earlier termination hereof or
at any time during any holdover and the right to assert any remedy at law or in
equity to evict Tenant and collect damages in connection with any such wrongful
holdover after notice from Landlord (including incidental and consequential
damages sustained by virtue of Tenant’s wrongful holding over after notice from
Landlord).

13.4 Survival. The provisions of this Article 13 shall survive the expiration or
early termination of this Lease.

 

14. WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.

14.1 Waiver. To the fullest extent permitted by law, Tenant, as a material part
of the consideration to Landlord, hereby assumes all risk of, and waives all
claims it may have against the Landlord Group for damage to or loss of property
(including, without limitation, consequential damages, loss of profits and
intangible property) or personal injury or loss of life or other damages of any
kind resulting from the Property, the Building or the Tenant Space or any part
thereof becoming out of repair, by reason of any repair or alteration thereof,
or resulting from any accident within the Property, the Building or the Tenant
Space or on or about any space adjoining the same, or resulting directly or
indirectly from any act or omission of any person, or due to any condition,
design or defect of the Property, the Building or the Tenant Space, or any space
adjoining the same, or the mechanical systems of the Building, which may exist
or occur, whether such damage, loss or injury results from conditions arising
upon the Tenant Space or upon other portions of the Building, or from other
sources or places, and regardless of whether the cause of such damage, loss or
injury or the means of repairing the same is accessible to Tenant; provided,
however, that, subject to Section 9.3 and Section 14.3, such assumption and
waiver shall not apply to the extent such claims are caused by the gross
negligence or willful misconduct of Landlord or any other member of the Landlord
Group. Except to the extent cause caused by the gross negligence or willful
misconduct of Landlord or any other member of the Landlord Group, Tenant further
waives any claim for damages for any injury to Tenant’s business or
inconvenience to, or interference with, Tenant’s business, any loss of occupancy
or quiet enjoyment of the Tenant Space or any other loss occasioned by
Landlord’s entry under the terms of Section 18.16 below. Tenant agrees that
Landlord will not have any responsibility or liability for any damage to
Tenant’s equipment or interruption of Tenant’s operations, which is caused by
any other occupant of the Building or the Property or the employees, agents,
contractors, technicians, representatives, customers, co-locators or invitees of
any such occupant.

 

33



--------------------------------------------------------------------------------

14.2 Indemnifications.

14.2.1 Subject to the terms of Section 9.3, and except to the extent caused by
the active negligence (defined below), gross negligence or willful misconduct of
Landlord or any other member of the Landlord Group, as determined by a court of
competent jurisdiction, Tenant hereby agrees to indemnify, defend, and hold
harmless Landlord and the Landlord Group from and against (and to reimburse
Landlord and the Landlord Group for) any and all claims, actions, suits,
proceedings, losses, damages, obligations, liabilities, penalties, fines, costs
and expenses (including, without limitation, reasonable attorneys’ fees, legal
costs, and other reasonable costs and expenses of defending against any claims,
actions, suits, or proceedings) (collectively, “Claims”) arising from, in
connection with, or in any manner relating to (or alleged to arise from, to be
in connection with, or to be in any manner related to): (i) the use or occupancy
of the Tenant Space or any portion of the Building or the Property by (A) Tenant
or any person claiming by, through or under Tenant or any other Tenant Party*,
or (B) any Customer or any person claiming by, through or under any Customer,
its partners, and their respective officers, agents, servants or employees of
Tenant or any such person (collectively, the “Colocating Parties”); (ii) the
gross negligence or willful misconduct of Tenant or any Tenant Parties with
respect to the Tenant Space, the Building or the Property, (iii) the acts or
omissions of any Customer or any Colocating Parties; (iv) any malfunctioning of
Tenant’s security system that causes Landlord’s security system to malfunction
(which would not have occurred but for the installation of Tenant’s security
system being added to the Shared Space)**, (v) Tenant’s failure to surrender the
Tenant Space upon the expiration or any earlier termination of this Lease or the
termination of Tenant’s right to possess the Tenant Space in accordance with the
terms of this Lease (including, without limitation, costs and expenses incurred
by Landlord in returning the Tenant Space to the condition in which Tenant was
to surrender and Claims made by any succeeding tenant founded on or resulting
from Tenant’s failure to surrender the Tenant Space); and (vi) any Permitted
Agreement. In the event that any action or proceeding is brought against
Landlord or any member of the Landlord Group by reason of any such Claim, Tenant
upon notice from Landlord shall defend such action or proceeding at Tenant’s
cost and expense by counsel reasonably approved by Landlord. Tenant’s
obligations under this Section 14.2 shall survive the expiration or termination
of this Lease as to any matters arising prior to such expiration or termination
or prior to Tenant’s vacation of the Tenant Space and the Building.
Notwithstanding any provision to the contrary contained in this Section 14.2,
nothing contained in this Section 14.2 shall be interpreted or used in any way
to affect, limit, reduce or abrogate any insurance coverage provided by any
insurer to either Tenant or Landlord. This indemnity provision shall survive the
termination or expiration of this Lease. For the purposes of this Section 14.2.1
and Section 14.2.2 below, the term “active negligence” shall mean and refer to a
negligent act in which the party at fault has personally participated and which
constitutes the violation of a duty expressly provided by this Lease.

* For the avoidance of doubt, Landlord and Tenant hereby agree that the
indemnification contained in (i) above applies to Claims (a) by, through or
related to any third (3rd) party who owns or holds any ownership interest
(including lien rights) in any item or portion of Tenant’s Personal Property;
and (b) by Tenant or any other Tenant Party (or any individual accessing the
Tenant Space on any Tenant Party’s behalf) for bodily injury occurring in, on or
around the Tenant Space, the Building or otherwise on or at the Property.

** For avoidance of doubt, Landlord and Tenant hereby agree that the
indemnification contained in (iv) above does not apply to any Claims arising
from (or alleged to arise from) any exercise by Landlord of its right under
Section 17 below to tie into (i.e., interface with and receive the video content
directly from) any of Tenant’s Shared Space cameras.

14.2.2 Subject to the terms of Section 9.3 above, and except to the extent
caused by the active negligence, gross negligence or willful misconduct of
Tenant, as determined by a court of competent jurisdiction, Landlord hereby
agrees to indemnify, defend, and hold harmless Tenant and the Tenant Group from
and against (and to reimburse Tenant and the Tenant Group for) any and all
Claims arising from, in connection with, or in any manner relating to (or
alleged to arise from, to be in connection with, or to be in any manner related
to) the gross negligence or willful misconduct of Landlord or any other member
of the Landlord Group with respect to the Tenant Space, the Building or the
Property. In the event that any action or proceeding is brought against Tenant
or any of the Tenant Group by reason of any such Claim, Landlord upon notice
from Tenant shall defend such action or proceeding at Landlord’s cost and
expense by counsel reasonably approved by Tenant. Landlord’s obligations under
this Section 14.2 shall survive the expiration or termination of this Lease as
to any matters arising prior to such expiration or termination or prior to
Tenant’s vacation of the Tenant Space and the Building. Notwithstanding any
provision to the contrary contained in this Section 14.2, nothing contained in
this Section 14.2 shall be interpreted or used in any way to affect, limit,
reduce or abrogate any insurance coverage provided by any insurer to either
Tenant or Landlord. This indemnity provision shall survive the termination or
expiration of this Lease.

 

34



--------------------------------------------------------------------------------

14.3 Consequential Damages. Except for the indemnification obligations expressly
set forth in Section 14.2 and this Section 14.3, and except as stated in
Section 13.3 hereof, under no circumstances whatsoever shall Landlord or Tenant
ever be liable under this Lease for consequential damages, incidental damages,
indirect damages or special damages, or for loss of profit, loss of business
opportunity or loss of income. The foregoing notwithstanding, with regard to
each sub-lessee, customer or other person or entity to which Tenant, any Tenant
Affiliate, or any Transferee provides goods or services, which are in any way
related to or associated with the use of the Tenant Space, including, but not
limited to, those (now or hereafter) conducting transactions or other operations
by or through or in connection with equipment located within the Tenant Space
(collectively, “Tenant Space Customers”), Tenant hereby agrees, except to the
extent caused by the gross negligence or willful misconduct of Landlord or any
other member of the Landlord Group, to indemnify and hold Landlord and the other
members of the Landlord Group harmless with regard to (and to reimburse Landlord
and any other members of the Landlord Group for) any and all claims by, through,
or under any Tenant Space Customer which are related to the use of the Tenant
Space or equipment located within the Tenant Space, for, or with regard to, any
and all types of consequential damages, incidental damages, indirect damages or
special damages, or for loss of profit, loss of business opportunity or loss of
income related to any use of the Tenant Space or equipment located within the
Tenant Space.

14.4 Liens. Notwithstanding anything to the contrary herein, in no event shall
Tenant have any right (express or implied) to create or permit there to be
established any lien or encumbrance of any nature against the Tenant Space, the
Building or the Property or against Landlord’s or Tenant’s interest therein or
hereunder, including, without limitation, for any improvement or improvements by
Tenant, and Tenant shall fully pay the cost of any improvement or improvements
made or contracted for by Tenant. Tenant shall require each contractor which it
engages to perform any improvements or alterations within the Tenant Space or
elsewhere in the Building or the Property, to acknowledge and agree in writing
that it is performing its work under its agreement with Tenant solely for the
benefit of Tenant and that Tenant is not acting as Landlord’s agent. Any
mechanics’ lien filed against the Tenant Space, the Building or the Property, or
any portion of any of the above, for work claimed to have been done, or
materials claimed to have been furnished to Tenant, shall be duly discharged or
bonded by Tenant within ten (10) days after the filing of the lien; such bonds
shall the meet the criteria for a Lien Bond more particularly set forth in
Section 15.3 of Exhibit E hereto.

 

15. TENANT DEFAULT.

15.1 Events of Default by Tenant. Each of the following acts or omissions of
Tenant or occurrences shall constitute an “Event of Default”:

15.1.1 Any failure or refusal by Tenant to timely pay any Rent or any other
payments or charges required to be paid hereunder, or any portion thereof,
within five (5) days following written notice that the same is delinquent.

15.1.2 Any failure by Tenant to perform or observe any other covenant or
condition of this Lease to be performed or observed by Tenant (other than those
described in Section 15.1.1 above or Sections 15.1.3 or 15.1.4 below) if such
failure continues for a period of thirty (30) days following written notice to
Tenant of such failure; provided, however, that in the event Tenant’s failure to
perform or observe any covenant or condition of this Lease to be performed or
observed by Tenant cannot reasonably be cured within thirty (30) days following
written notice to Tenant, Tenant shall not be in default if Tenant commences to
cure same within ten (10) days following receipt of such written notice and
thereafter diligently continues to prosecute the curing thereof to completion
following such written notice.

15.1.3 The filing or execution or occurrence of any one of the following: (i) a
petition in bankruptcy or other insolvency proceeding by or against Tenant,
(ii) a petition or answer seeking relief under any provision of the Bankruptcy
Act, (iii) an assignment for the benefit of creditors, (iv) a petition or other
proceeding by or against Tenant for the appointment of a trustee, receiver or
liquidator of Tenant or any of Tenant’s property, or (v) a proceeding by any
governmental authority for the dissolution or liquidation of Tenant or any other
instance whereby Tenant or any general partner of Tenant shall cease doing
business as a going concern; provided, however, in each of the foregoing
subsections, such order, judgment or decree (entered as a result of a petition
or proceeding) shall remain undischarged or unstayed sixty (60) days after it is
entered.

15.1.4 Any failure by Tenant to execute and deliver any statement or document
described in either Article 11 or Section 12.1 requested to be so executed and
delivered by Landlord within the time periods specified therein applicable
thereto, where such failure continues for five (5) days after delivery of
written notice of such failure by Landlord to Tenant.

 

35



--------------------------------------------------------------------------------

15.1.5 The parties hereto acknowledge and agree that all of the notice periods
provided in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.

15.2 Remedies. Upon the occurrence of any Event of Default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity, the option to pursue any one or more of the remedies:

15.2.1 Accelerate all rent payments due under this Lease; the present value of
which shall then become immediately due and payable less what the Tenant can
show Landlord could have avoided if Landlord used reasonable efforts, to the
extent required by Applicable Law, to mitigate its damages.

15.2.2 Terminate this Lease following written notice to Tenant, in which event
Tenant shall immediately surrender the Tenant Space to Landlord, and if Tenant
fails so to do, then Landlord may, without prejudice to any other remedy which
it may have for possession or arrearages in rent, enter upon and take possession
of the Tenant Space and expel or remove Tenant and any other person who may be
occupying such Tenant Space or any part thereof, by any lawful means without
being liable for prosecution or any claim of damages therefor, and Tenant agrees
to pay to Landlord on demand the amount of all loss and damage which Landlord
may suffer by reason of such termination, whether through inability to relet the
Tenant Space on satisfactory terms or otherwise.

15.2.3 Enter upon and take possession of the Tenant Space and expel or remove
Tenant and any other person who may be occupying such Tenant Space or any part
thereof, by any lawful means without being liable for prosecution or any claim
for damages therefor, and relet the Tenant Space for such terms ending before,
on or after the expiration date of the Term, at such rentals and upon such other
conditions (including concessions and prior occupancy periods) as Landlord in
its sole discretion may determine, and receive the rent therefor; and Tenant
agrees to pay to Landlord on demand any deficiency that may arise by reason of
such reletting. Landlord shall use reasonable efforts to mitigate its damages,
as required by Applicable Law. If Landlord is successful in reletting the Tenant
Space at rent that is in excess of that agreed to be paid by Tenant pursuant to
the terms of this Lease, Landlord and Tenant each mutually agree that Tenant
shall not be entitled, under any circumstances, to such excess rent, and Tenant
does hereby specifically waive any claim to such excess rent.

15.2.4 Enter upon the Tenant Space, by any lawful means without being liable for
prosecution or any claim for damages therefor, and do whatever Tenant is
obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any actual and reasonable out-of-pocket expenses which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease, and Tenant further agrees that Landlord shall not be liable for any
damages resulting to Tenant from such action, except to the extent caused by the
gross negligence or willful misconduct of Landlord, its agents, representatives
or employees.

15.2.5 Whether or not Landlord retakes possession of or relets the Tenant Space,
Landlord shall have the right to recover unpaid rent and all damages caused by
Tenant’s Event of Default, including reasonable attorneys’ fees. Damages shall
include, without limitation, all rentals lost and all reasonable legal expenses
and other related costs incurred by Landlord in connection with Tenant’s Event
of Default, less any net rents obtained by Landlord in mitigating its losses
taking into account all costs incurred by Landlord in restoring the Tenant Space
to good order and condition, or in remodeling, renovating or otherwise preparing
the Tenant Space for reletting, all costs (including without limitation any
brokerage commissions) incurred by Landlord, plus interest thereon from the date
of expenditure (in the case of a reimbursement owing by Tenant to Landlord
hereunder), or from the date the failure of Tenant to make such payment to
Landlord became an Event of Default under Section 15.1 above (in the case of any
installment of rent or other payment owing by Tenant to Landlord hereunder other
than a reimbursement) until fully repaid at the Default Rate.

15.2.6 Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies herein provided or any other remedies provided by law,
such remedies being cumulative and non-exclusive, nor shall pursuit of any
remedy herein provided constitute a forfeiture or waiver of any rent due to
Landlord hereunder or of any damages accruing to Landlord by reason of the
violation of any of the terms, provisions and covenants contained in this Lease.
No act or thing done by Landlord or its agents during the Term shall be deemed a
termination of this Lease or an acceptance of the surrender of the Tenant Space,
and no agreement to terminate this Lease or accept a surrender of said Tenant
Space shall be valid unless in writing signed by Landlord. No waiver by Landlord
or Tenant of any violation or breach of any of the terms, provisions and
covenants herein contained shall be deemed or construed to constitute a waiver
of any other violation or breach of any of the terms, provisions and covenants
contained in this Lease. Landlord’s acceptance of the payment of rent or other
payments due hereunder after the occurrence of an Event of Default shall not be
construed as a waiver of such Event of Default, unless Landlord so notifies
Tenant in writing. Forbearance by Landlord to enforce one or more of the
remedies herein provided upon an Event of Default shall not be deemed or
construed to constitute a waiver of such Event of Default or of Landlord’s right
to enforce any such remedies with respect to such Event of Default or any
subsequent Event of Default.

 

36



--------------------------------------------------------------------------------

16. LANDLORD’S LIABILITY.

16.1 Landlord Default. In the event that Landlord shall fail to perform any
obligation of Landlord to be performed under this Lease, Tenant’s sole and
exclusive remedies for any such failure shall be an action for money damages
(subject to Sections 14.1 and 14.3), specific performance and/or injunctive
relief (Tenant hereby waiving the benefit of any laws granting Tenant a lien
upon the property of Landlord and/or upon rental due to Landlord or granting
Tenant a right to terminate this Lease upon a default by Landlord); provided,
however, that Landlord shall not be in default hereunder (and Tenant shall have
no right to pursue any such claim for damages in connection with any such
failure) unless and until Tenant shall have delivered to Landlord a written
notice specifying such default with particularity, and Landlord shall thereafter
have failed to cure such default within thirty (30) days (or, if the nature of
Landlord’s obligation is such that more than thirty (30) days are reasonably
required for its performance, then not unless Landlord shall have failed to
commence such performance of such cure within such thirty (30) day period and
thereafter diligently continue to pursue the same to completion). In the event
Landlord’s failure to perform an obligation of Landlord to be performed under
this Lease materially adversely affects Tenant’s use of the Tenant Space for the
Permitted Use, Landlord shall commence to cure such default within ten
(10) business days following receipt of written notice from Tenant of such
default, and in the event of an emergency, shall commence to cure such default
within twenty-four (24) hours following receipt of written notice from Tenant of
such default, and shall diligently pursue the curing thereof to completion.
Unless and until Landlord shall have so failed to so cure any such failure after
such notice, Tenant shall not have any remedy or cause of action by reason
thereof. Except as expressly set forth in this Lease, in no event shall Tenant
have the right to terminate the Lease nor shall Tenant’s obligation to pay Base
Rent or other charges under this Lease abate based upon any default by Landlord
of its obligations under the Lease.

16.1.1 Tenant Self-Help. If Landlord fails to perform or to commence and
diligently pursue its repair and/or maintenance obligations under Section 7.1 or
elsewhere in this Lease within thirty (30) days following notice from Tenant of
same (or such shorter period of time if an emergency exists that prevents Tenant
from accessing the Tenant Space or that may result in injury to persons or
actual damage to property), then Tenant shall have the right, but shall not be
obligated, to perform all such repairs or maintenance (“Tenant Self-Help”);
provided, however, in any event where Tenant intends to exercise its rights
contained herein with regard to equipment located outside of the Tenant Space,
Tenant hereby agrees to indemnify, defend, and hold harmless Landlord and the
Landlord Group from and against (and to reimburse Landlord and the Landlord
Group) for any and all Claims arising directly from Tenant’s gross negligence or
willful misconduct in the performance of Tenant Self-Help in any portion of the
Building or the Property by Tenant or any other Tenant Party or any person
engaged by Tenant or any other Tenant Party to perform such Tenant Self-Help.
Any amounts actually expended by Tenant to reasonably effect such repair and/or
maintenance shall be reimbursed by Landlord to Tenant within thirty (30) days
after receipt of Tenant’s written demand therefor. If Landlord, within thirty
(30) days of such written demand, neither reimburses such amount nor provides
written notice to Tenant that Landlord disputes such amount or the legal or
factual basis for Tenant’s demand, then (and not otherwise) Tenant shall have
the right to offset such amount against Rent.

16.2 Landlord’s Liability. In consideration of the benefits accruing under this
Lease to Tenant and notwithstanding anything to the contrary in this Lease or in
any exhibits, riders, amendments, or addenda to this Lease (collectively, the
“Lease Documents”), it is expressly understood and agreed by and between the
parties to this Lease that: (i) the recourse of Tenant or its successors or
assigns against Landlord (and the liability of Landlord to Tenant, its
successors and assigns) with respect to (a) any actual or alleged breach or
breaches by or on the part of Landlord of any representation, warranty,
covenant, undertaking or agreement contained in any of the Lease Documents, or
(b) any matter relating to Tenant’s occupancy of the Tenant Space (collectively,
the “Landlord’s Lease Undertakings”), shall be limited solely to an aggregate
amount of Landlord’s interest in the Property not to exceed an amount equivalent
to a thirty percent (30%) equity interest in the Property; (ii) other than
Landlord’s interest in the Property, Tenant shall have no recourse against any
other assets of the Landlord Group (as defined in the Basic Lease Information);
(iii) except to the extent of Landlord’s interest in the Property, no personal
liability or personal responsibility of any sort with respect to any of
Landlord’s Lease Undertakings or any alleged breach thereof is assumed by, or
shall at any time be asserted or enforceable against, the Landlord Group, and
(iv) at no time shall Landlord be responsible or liable to Tenant or any Tenant
Party for any lost profits, lost economic opportunities or any form of
consequential damages as the result of any actual or alleged breach by Landlord
of Landlord’s Lease Undertakings.

 

37



--------------------------------------------------------------------------------

16.3 Transfer of Landlord’s Interest. Landlord shall have the right, from time
to time, to assign its interest in this Lease in whole or, to a wholly owned
subsidiary, in part. Notwithstanding the foregoing, in connection with any
assignment in part to a wholly-owned subsidiary, (i) Landlord shall provide a
written notice to Tenant specifying the rights and obligations so assigned and
(ii) Landlord shall guaranty the performance of the obligations assigned to such
wholly-owned subsidiary; provided, however, Landlord’s maximum liability under
such guaranty shall not exceed the maximum liability it would have had under
this Lease if such obligations had not been assigned. Landlord, and each
successor to Landlord, shall be fully released from the performance of
Landlord’s obligations under the Lease Documents arising after the date of such
transfer of Landlord’s interest in the Property to a third party (and such third
party shall be deemed to have assumed such obligations). Landlord shall not be
liable for any obligation under the Lease Documents arising after the date of
such transfer of its interest in the Property (and such third party shall be
deemed to have assumed such obligations), and Tenant agrees to look solely to
the successor in interest of Landlord in and to this Lease for all obligations
and liabilities accruing on or after the date of such transfer. If any security
has been given by Tenant to secure the faithful performance of any of the
covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security. Except as
set forth in this Section 16.3, this Lease shall not be affected by any such
sale and Tenant agrees to attorn to the purchaser or assignee. Notwithstanding
the foregoing, Landlord agrees that it will not assign this Lease (or any part
of same) prior to the Commencement Date, except that the foregoing prohibition
shall not be deemed to prohibit or affect Landlord’s otherwise existing ability
to assign this Lease (or any part of same) to an affiliate of Landlord and/or to
any Holder or to affect any Holder’s ability to assign this Lease in accordance
with its relevant Security Documents.

17. TENANT’S SECURITY. As between Landlord and Tenant, Landlord and Tenant
acknowledge and agree that Landlord shall not be obligated to provide security
for the Building. In that connection, Tenant shall have the right, but shall not
be obligated, to (at its sole cost and expense) provide security for the Tenant
Space and the Shared Space (including the installation of surveillance cameras).
The foregoing notwithstanding, Landlord shall have the right to reasonably
approve the Shared Space locations of all such cameras, and shall have the right
to tie into (i.e., interface with and receive the video content directly from)
all such Shared Space cameras.

 

18. MISCELLANEOUS.

18.1 Severability. If any term or other provision of this Lease is determined by
any court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any legal requirement, all other terms and provisions of this Lease
shall nevertheless remain in full force and effect. Upon such determination by a
court of competent jurisdiction that any term or other provision is invalid,
illegal or incapable of being enforced, Landlord and Tenant shall negotiate in
good faith a new provision, to replace the invalid, illegal or unenforceable
provision, that, as far as legally possible, (a) most nearly reflects the intent
of Landlord and Tenant, (b) restores this Lease as closely as possible to its
original intent and effect, and (c) results in the economic and legal substances
of the transactions contemplated hereby not being affected in any manner
materially adverse to Landlord or Tenant.

18.2 No Waiver. The covenants and obligations of Tenant and Landlord pursuant to
this Lease shall be independent of performance by the other of its covenants and
obligations pursuant to this Lease. No failure or delay by either Tenant or
Landlord to insist on the strict performance of any obligation, covenant,
agreement, term or condition of this Lease, or to exercise any right or remedy
available upon such non-performance, will constitute a waiver, and no breach or
failure by such party to perform will be waived, altered or modified, except by
written instrument signed by such party against whom enforcement is sought.

 

38



--------------------------------------------------------------------------------

18.3 Attorneys’ Fees and Costs. If either Landlord or Tenant initiates any
litigation, mediation, arbitration or other proceeding regarding the
enforcement, construction or interpretation of this Lease, then the
non-prevailing party shall pay the prevailing party’s reasonable attorneys’ fees
and costs (including, without limitation, all expense reimbursements, expert
witness fees and litigation costs). In addition, if it should otherwise be
necessary or proper for Landlord to consult an attorney concerning this Lease
for the review of instruments evidencing a proposed Transfer and/or any proposed
sublease, subordination agreement and/or any documentation related to
Section 5.2, above, and/or for the purpose of collecting Rent, Tenant agrees to
pay to Landlord its reasonable attorneys’ fees whether suit be brought or not,
to the extent such fees exceed $1,000.00. The parties further agree that their
agreement and associated obligation to pay any such attorneys’ fees shall
survive the expiration or termination of this Lease.

18.4 Waiver of Right to Jury Trial. IN ORDER TO LIMIT THE COST OF RESOLVING ANY
DISPUTES BETWEEN THE PARTIES, AND AS A MATERIAL INDUCEMENT TO EACH PARTY TO
ENTER INTO THIS LEASE, TO THE FULLEST EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY TRIAL HELD AS A
RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY MANNER RELATED
TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES. THE FILING OF A
CROSS-COMPLAINT BY ONE AGAINST THE OTHER IS SUFFICIENT TO MAKE THE PARTIES
“ADVERSE.”

18.5 Headings; Time; Survival. The headings of the Articles, Sections and
Exhibits of this Lease are for convenience only and do not define, limit or
construe the contents thereof. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires. Each
of the parties hereto acknowledges that it has read and reviewed this Lease and
that it has had the opportunity to confer with counsel in the negotiation of
this Lease. Accordingly, this Lease shall be construed neither for nor against
Landlord or Tenant, but shall be given a fair and reasonable interpretation in
accordance with the meaning of its terms and the intent of the parties. In all
instances where Tenant is required to pay any sum or do any act at a particular
indicated time or within an indicated period, it is understood that time is of
the essence. Any obligations of Tenant accruing prior to the expiration or
termination of this Lease shall survive the expiration or termination of this
Lease, and Tenant shall promptly perform all such obligations whether or not
this Lease has expired.

18.6 Notices. Any notice which may or shall be given under the provisions of
this Lease shall be in writing and may be delivered by (i) hand delivery or
personal service, (ii) a reputable overnight courier service which provides
evidence of delivery, (iii) facsimile (so long as a confirming copy is forwarded
by a reputable overnight courier service within twenty-four (24) hours
thereafter), or (iv) email (so long as a confirming copy is forwarded by a
reputable overnight courier service within twenty-four (24) hours thereafter),
if for Landlord, at the address specified in Item 11 of the Basic Lease
Information, or if for Tenant, at the address specified in Item 3 of the Basic
Lease Information, or at such other addresses as either party may have
theretofore specified by written notice delivered in accordance herewith. Such
address may be changed from time to time by either party by giving notice as
provided herein. Notice shall be deemed given, (a) when delivered (if delivered
by hand or personal service), (b) if sent by a reputable overnight courier
service, on the business day immediately following the business day on which it
was sent, (c) the date the facsimile is transmitted, or (d) the date the e-mail
is transmitted.

18.7 Governing Law; Jurisdiction. This Lease shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located. In
addition, each of Landlord and Tenant hereby submits to local jurisdiction in
the state in which the Property is located and agrees that any action by one
against the other shall be instituted in the state in which the Property is
located and that each shall have personal jurisdiction over the other for any
action brought by one against the other in the state in which the Property is
located.

18.8 Incorporation; Amendment; Merger. This Lease, along with any exhibits and
attachments or other documents referred to herein, all of which are hereby
incorporated into this Lease by this reference, constitutes the entire and
exclusive agreement between Landlord and Tenant relating to the Tenant Space,
and each of the aforementioned documents may be altered, amended or revoked only
by an instrument in writing signed by the party to be charged thereby. All prior
or contemporaneous oral or written agreements, understandings and/or practices
relative to the leasing or use of the Tenant Space are merged herein or revoked
hereby. For the avoidance of doubt, Landlord and Tenant hereby agree that
(i) this Lease relates exclusively to the Tenant Space, and (ii) the provisions
herein do not supersede the terms of any other agreement between Landlord and
Tenant related to matters other than the Tenant Space.

 

39



--------------------------------------------------------------------------------

18.9 Brokers. Each party hereto represents to the other that the representing
party has not engaged, dealt with or been represented by any broker in
connection with this Lease other than the brokers specified in Item 13 of the
Basic Lease Information. Landlord and Tenant shall each indemnify, defend (with
legal counsel reasonably acceptable to the other) and hold harmless the other
party from and against all claims (including attorneys’ fees and all litigation
expenses) related to any claim made by any other person or entity for any
commission or other compensation in connection with the execution of this Lease
or the leasing of the Tenant Space to Tenant if based on an allegation that
claimant dealt through the indemnifying party. The provisions of this
Section 18.9 shall survive the termination of this Lease.

18.10 Examination of Lease. This Lease shall not be binding or effective until
each of the parties hereto have executed and delivered an original or
counterpart hereof to each other.

18.11 Recordation. Neither Tenant nor any person or entity acting through, under
or on behalf of Tenant shall record or cause the recordation of this Lease;
provided, however, Tenant shall have the right (but not the obligation), at its
sole cost and expense, to record a short form memorandum of this Lease in a form
reasonably acceptable to Landlord.

18.12 Authority. Each of Landlord and Tenant represents to the other party that
the person executing this Lease on its behalf is duly authorized to execute and
deliver this Lease pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Property is located,
and (iv) this Lease is being executed on its behalf and for its benefit.

18.13 Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns.

18.14 Force Majeure. A party shall incur no liability to the other party with
respect to, and shall not be responsible for any failure to perform, any of its
obligations hereunder (other than payment obligations or obligations that may be
cured by the payment of money (e.g., maintaining insurance)) if such failure is
caused by any reason beyond the reasonable control of the party obligated to
perform such obligations, including, but not limited to, strike, labor trouble,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, or failure or disruption of utility services
(collectively, “Force Majeure”). The amount of time for a party to perform any
of its obligations (other than payment obligations) shall be extended by the
amount of time it is delayed in performing such obligation by reason of any
Force Majeure occurrence whether similar to or different from the foregoing
types of occurrences. The foregoing notwithstanding, as it relates to Landlord’s
completion and delivery of the Project Work, Landlord shall be permitted the
excuse of Force Majeure delay with regard to the occurrence of weather only to
the extent that such weather-related delays (either due to the severity,
frequency or duration thereof) were not reasonably foreseeable on the Effective
Date.

18.15 No Partnership or Joint Venture; No Third Party Beneficiaries. Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and tenant.
Landlord shall have no obligations hereunder to any person or entity other than
Tenant, and no other parties shall have any rights hereunder as against
Landlord.

 

40



--------------------------------------------------------------------------------

18.16 Access by Landlord. Landlord, Landlord’s agents and employees shall have
the full right to access at all times to the 2020 Parking Garage so that it may
use, operate and rent the same. Landlord, Landlord’s agents and employees shall
have the right to enter upon any and all parts of the Tenant Space and the
Shared Space at any reasonable time upon prior reasonable written notice (except
in the case of an emergency when oral notice may be given to on-site personnel,
but Landlord shall use commercially reasonable efforts to give prior written
notice to Tenant and be accompanied by a representative of Tenant) to gain
access to Landlord’s switch panel located in the basement switch room, examine
the condition thereof, to make any repairs, alterations or additions required to
be made by Landlord hereunder, to show the Tenant Space to prospective
purchasers or prospective tenants (but only to such prospective tenants during
the last year of the Term of the Lease) or mortgage lenders (prospective or
current), to determine whether Tenant is complying with all of its obligations
under this Lease, to exercise any of Landlord’s rights or remedies hereunder and
for any other purpose deemed reasonable by Landlord (and in all instances,
Tenant’s representative shall be allowed to accompany Landlord during any such
access). In connection with Landlord’s rights hereunder, Landlord shall at all
times have and retain a key with which to unlock the outer access door(s) for
each Datacenter Suite, each stairwell door in the Building, each exterior door
of the Building and each exterior or interior door in the roof levels, basement
level and levels 1, 2 and 3/4 of the Building. Notwithstanding anything herein
to the contrary, Landlord shall use reasonable efforts to minimize disruption of
Tenant’s business or occupancy during such entries, and shall at all times abide
by Tenant’s reasonable security procedures during such entries, provided
Landlord has prior written notice of such security procedures. Landlord reserves
the right to use in common with Tenant any risers of the Building for the
installation of any Landlord-owned conduits, wires, cables, pipes or equipment,
except to the extent such use of risers in the Building would materially
interfere with Tenant’s business operations.

18.17 Rights Reserved by Landlord. For the avoidance of doubt, but without
negating any of the rights, duties and/or obligations expressly set forth
herein, this Lease shall not be deemed to convey any ownership rights or mineral
interest rights in the Property to Tenant.

18.18 Signage Rights. Except as otherwise expressly provided in this
Section 18.18, Tenant shall, during the Term of this Lease, have the exclusive
right to place any signage within the Tenant Space and on the exterior of the
Tenant Space, subject to (a) compliance with applicable laws and governmental
requirements, and (b) prior approval by Landlord, not to be unreasonably
withheld, conditioned or delayed, of any such signage that Tenant proposes to
place on the exterior of the Tenant Space. Except as otherwise expressly
provided in this Section 18.18, Landlord shall not have the right to place any
signage on the exterior of the Building during the Term of this Lease, unless
specifically approved by Tenant, which approval may be withheld in Tenant’s sole
and absolute discretion. The foregoing notwithstanding, (x) Landlord shall have
the right to install standard parking and instructional/directional signage on
the exterior of the Building in compliance with Applicable Law, and (y) the
initial name of the Building, which Landlord reserves the right to change from
time to time with Tenant’s prior approval, not to be unreasonably withheld,
conditioned or delayed, will be the 2020 Fifth Avenue Building. Without limiting
the foregoing, Tenant may withhold its approval for any change of the Building’s
name to one which includes the name of any competing company reasonably
identified by Tenant.

18.19 Counterparts; Delivery by Facsimile or E-mail. This Lease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Lease. Landlord and
Tenant agree that the delivery of an executed copy of this Lease by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Lease had been delivered.

18.20 Confidentiality. Each party agrees that (i) the terms and provisions of
this Lease are confidential and constitute proprietary information of the
parties and (ii) it shall not disclose, and it shall cause its partners,
officers, directors, shareholders, employees, brokers and attorneys to not
disclose any term or provision of this Lease to any other person without first
obtaining the prior written consent of the other party, except that each party
shall have the right to disclose such information for valid business, legal and
accounting purposes (including but not limited to the financing of the Building)
and/or if advisable under any applicable securities laws regarding public
disclosure of business information. The foregoing notwithstanding, each of
Tenant and Landlord reserves the right to post a press release or press releases
(in the form reasonably approved by the other), that discloses the fact that
Landlord and Tenant have entered into a lease; provided that same does not
disclose the location, economics or square footage related hereto. Any
references in such press release or press releases, in excess of the fact that
Landlord and Tenant have entered into a lease, require approval by Tenant, which
Tenant may withhold in its sole and absolute discretion.

 

41



--------------------------------------------------------------------------------

18.21 Each of Landlord and Tenant hereby represents, warrants, and covenants
that it and its subsidiaries, owners, partners, officers, directors, employees,
agents, representatives, and to the best of their knowledge after commercially
reasonable inquiry, their respective contractors and subcontractors, are fully
aware of the provisions of the United States Foreign Corrupt Practices Act
(“FCPA”), 15 U.S.C. §§78dd-1, et seq., as amended regarding, among other things,
payments to government officials, and that they will perform the their
respective obligations under this Lease in compliance with the FCPA and all
applicable international, federal, state and local laws, including but not
limited to all bribery and corruption laws.

18.22 Incorporation of Schedules and Exhibits. All of the terms and conditions
of all of the Schedules and Exhibits to this Lease are hereby incorporated into
this Lease. Additional definitions appearing in any Schedules or Exhibits of
this Lease will have the same meaning herein, except as the context may
otherwise require.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the
respective dates set forth below to be effective as of the Effective Date.

 

LANDLORD:

2020 FIFTH AVENUE LLC,

a Delaware limited liability company

By:   CLISE & HAMMER HOLDINGS I LLC,  

a Washington limited liability company,

as its member

  By:   Clise Properties, Inc.,     a Washington corporation     Its Manager    
By:  

/s/ A.M. Clise

      A.M. Clise, Chairman and CEO By:  

DIGITAL 2020 FIFTH AVENUE INVESTOR, LLC

a Delaware limited liability company

  By:   Digital Realty Trust, L.P.,    

a Maryland limited partnership,

its Manager

    By:   Digital Realty Trust, Inc.,      

a Maryland corporation,

its General Partner

      By:  

/s/ Richard Berk

      Name:  

Richard Berk

      Title:  

VP Portfolio Management

Date:  

 

TENANT:

SWITCH & DATA WA ONE LLC

a Delaware limited liability company

By:  

/s/ Howard B. Horowitz

Name:  

Howard B. Horowitz

Title:  

Manager

Date:  

 

 

43